 

Exhibit 10.49



 

Texas Form 2/13

 

LEASE AGREEMENT

 

BETWEEN

 

AGELLAN COMMERCIAL REIT U.S. L.P.,

LANDLORD

 

and

 

IDEAL POWER INC.,

TENANT

 

 

 

 

TABLE OF CONTENTS

 

    PAGE       1. Premises and Term 1       2. Base Rent, Late Payment Charges
and Security Deposit 1       3. Use 2       4. Operating Costs; Additional Rent
2       5. Landlord’s Responsibilities 4       6. Tenant’s Responsibilities 4  
    7. Alterations; Condition of Premises Upon Expiration 5       8.
Signs/Window Coverings 6       9. Inspection 6       10. Utilities 6       11.
Assignment and Subletting 6       12. Fire and Casualty Damage 8       13.
Indemnification, Waiver and Release 9       14. Insurance 10       15.
Condemnation 10       16. Holding Over 11       17. Quiet Enjoyment 11       18.
Events of Default 11       19. Remedies 12       20. Landlord’s Lien 13      
21. Mortgages 13       22. Mechanic’s Liens 13       23. Notices 14       24.
Hazardous Substances 14       25. Expense of Enforcement 14       26.
Intentionally Omitted 15       27. Transfer of Landlord’s Interest; Limitation
of Liability 15       28. Right of Landlord to Perform 15       29.
Miscellaneous 15       30. Exhibits 17       31. Right to Terminate 17       32.
Furniture 17       33. Solar Panels 17       34. Halon Fire Suppression 18      
35. Right to Extend Term 19       36. Market Rent 19       37. Final Lease Form
20

 

Exhibit A - Premises

Exhibit B - Rules and Regulations

Exhibit C - Form of Commencement Confirmation Letter

Exhibit D - Move-Out Standards

Exhibit E - Work Letter Addendum

 

 

 

 

DATA SHEET

 



DATE OF LEASE: March 24, 2014     LANDLORD: AGELLAN COMMERCIAL REIT U.S. L.P., a
Delaware limited partnership     LANDLORD’S ADDRESS FOR RENT:

Agellan Commercial REIT U.S. L.P.

c/o Stream Realty Partners – Austin, L.P.

515 Congress Avenue, Suite 1300

Austin, Texas 78701

    TEMANT: IDEAL POWER INC., a Delaware corporation     PREMISES: Approximately
14,782 rentable square feet, as designated on Exhibit A, located at 4120
Freidrieh Lane, Suite 100, Austin, Texas, 78744     COMMENCEMENT DATE: June 1,
2014, as the same may be modified pursuant to the terms of this lease agreement.
    EXPIRATION DATE: May 31, 2018, as the same may be modified pursuant to the
terms of this lease  agreement.     TERM: Approximately forty-eight (48) months
(together with the partial calendar month in which the Commencement Date occurs
in case the Commencement Date is a date other than the first day of a calendar
month), beginning on the Commencement Date, and ending on the Expiration Date,
unless earlier terminated as provided in the lease agreement, and as may be
modified pursuant to the terms of this lease agreement.     BASE RENT: Base Rent
shall be due hereunder as follows:

 

Period  Monthly Base Rent   Annual Base Rent  Commencement Date – May 31, 2015 
$12,860.34   $154,324.08  June 1, 2015 – May 31,2016  $13,155.98   $157,871.76 
June 1, 2016 – May 31,2017  $13,451.62   $161,419.44  June 1, 2017 – Expiration
Date of Term  $13,747.26   $164,967.12 

 

USE: Office/lab             ADDRESSES FOR NOTICES: Landlord:   with a copy to
Landlord’s Managing Agent:  

Agellan Commercial REIT U.S. L.P.

c/o Agellan Capital Partners Inc.

156 Front Street West, Suite 303

Toronto, Ontario, CANADA M5J 2L6

Attention: Frank Camenzuli

 

Stream Realty Partners Austin – L.P.

515 Congress Avenue, Suite 1300

Austin, Texas 78701

         

Tenant:

Ideal Power Inc.

4120 Freidrich Lane, Suite 100
Austin, Texas 78744

   

 

 

 

 

SECURITY DEPOSIT: $35,840.44 (subject to reduction per the last sentence of
Subsection 2(c) below)     BUILDING: 4120 Freidrich Lane, Austin, Texas, the
building in which the Premises are located.     PROJECT: Southpark M    
TENANT’S PROPORTIONATE SHARE: Twenty percent (20%), calculated as a fraction,
the numerator of which is 14,782, being the rentable area of the Premises and
the denominator of which is 72.550, being the rentable area of the Building.



 

1

 

 

TENANT’S BROKER: Don Cox Company

 

The information in this Data Sheet is incorporated in and made a part of this
lease agreement.

 

2

 

 



 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is between Landlord and Tenant as of the Date of
Lease.

 

WITNESETH:

 

1.          Premises and Term. In consideration of the obligation of Tenant to
pay Rent (as defined in Paragraph 4(g)), and in consideration of the other
terms, provisions and covenants hereof, Landlord hereby leases to Tenant, and
Tenant hereby takes from Landlord the Premises designated on the Data Sheet, as
shown crosshatched on the plan attached hereto as Exhibit A, which Premises are
located in the Building, together with all rights, privileges, easements,
appurtenances, and immunities belonging to or in any way pertaining to the
Premises.

 

(a)          TO HAVE AND TO HOLD the same for the Term, provided however, that
in the event the Commencement Date is a date other than the first day of a
calendar month, the Term shall be extended for the number of days required to
ensure that the last month of the Term shall always be a full calendar month,
notwithstanding that, as a result thereof, number of months in the Term set
forth in the Data Sheet shall be increased.

 

(b)          If Tenant begins to conduct business in all or any portion of the
Premises before the date set for the Commencement Date on the Data Sheet, the
Commencement Date shall be accelerated to be the date Tenant begins to conduct
business in all or any portion of the Premises.

 

(c)          Notwithstanding the foregoing, if the Premises shall, on the
scheduled Commencement Date of the Term, not be ready for occupancy by the
Tenant due to the possession or occupancy thereof by any person not lawfully
entitled thereto, or because construction by Landlord has not yet been
substantially completed, or by reason of any Building operations, repair or
remodeling to be done by Landlord, Landlord shall use good faith efforts to
complete such construction, Building operations, repair or remodeling and to
deliver possession of the Premises to Tenant. Landlord, using such good faith
efforts, shall not in any way be liable for failure to obtain possession of the
Premises for Tenant or to timely complete such construction, Building
operations, repair or remodeling, but the Rent payable by Tenant under this
Lease shall abate until the date Landlord is able to tender possession of the
Premises to Tenant, which date shall be deemed the “Commencement Date;” and the
Term shall be automatically extended so as to include the full number of months
stated on the Data Sheet except that if the Commencement Date is other than the
first day of a calendar month, such Term shall also be extended for the
remainder of the calendar month in which possession is tendered.

 

(d)          The taking of possession by Tenant shall be deemed conclusively to
establish that the Premises (a) are in good and satisfactory condition and (b)
consist of the number of rentable square feet stated on the Data Sheet. Upon
delivery of the Premises, Tenant shall execute and deliver to Landlord a letter
accepting the Premises and confirming the Commencement Date, such letter to be
in the form attached hereto as Exhibit C.

 

2.          Base Rent, Late Payment Charges and Security Deposit.

 

(a)          Base Rent. Tenant agrees to pay to Landlord Base Rent for the
Premises in equal monthly installments on or before the first day of each
calendar month during the Term, in advance, without demand, deduction or set
off, for the entire Term in accordance with the Base Rent Schedule on the Data
Sheet, except that the monthly installment of Base Rent (and Operating Costs)
otherwise due and payable on the Commencement Date shall be due and paid by
Tenant on the Date of Lease first set forth above.

 

(b)          Late Charge; Interest. If Tenant fails to pay any installment of
Rent, including any amount treated as Additional Rent (as defined in Paragraph
4(g)) of this Lease, or other sums hereunder prior to the date such installment
or other charge becomes delinquent pursuant to Paragraph 18, Tenant shall pay to
Landlord on demand a late charge of five percent (5%) of the amount of each late
installment or other charge to help defray the additional cost to Landlord for
processing such late payments, and such late charge shall be Additional Rent. In
addition to the foregoing, to the extent Rent is not paid on or before the date
the same becomes delinquent pursuant to Paragraph 18, all unpaid Rent shall
accrue interest from the first day of each month at a rate which is the lesser
of (i) eighteen percent (18%) per annum; or (ii) the highest amount permitted by
applicable law and such interest shall constitute Additional Rent and shall be
payable with the next installment of Base Rent falling due. The provision for
the payment of such late charge and interest shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner.

 

3

 

 

 

(c)          Security Deposit. Tenant agrees to deposit with Landlord on the
date hereof, and hereby grants to Landlord a security interest in, the Security
Deposit as stated on the Data Sheet, which Security Deposit shall be held by
Landlord, without interest, as security for the performance of Tenant’s
covenants and obligations under this Lease, it being expressly understood and
agreed that such deposit is not an advance rental deposit or a measure of
Landlord’s damages in case of Tenant’s default. Upon the occurrence of any Event
of Default (as defined below) by Tenant, Landlord may, from time to time,
without prejudice to any other remedy provided herein or provided by law, apply
such Security Deposit to any arrears of Rent or other payments due Landlord
under this Lease, and any other damage, injury, expense or liability caused by
such Event of Default without waiving such Event of Default, and Tenant shall
pay to Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. Although the Security Deposit shall be deemed
the property of Landlord, subject to the provisions of Paragraph 27(a), any
remaining balance of such Security Deposit shall be returned by Landlord to
Tenant within thirty (30) days after all of Tenant’s obligations under this
Lease have been fulfilled following the termination of this Lease. Provided that
Tenant is not in default of any of its obligations on the last day of the
eighteenth (18th) full calendar month of the Term of this Lease, Landlord shall
return a portion of the Security Deposit equal to $17,920.00 to Tenant within
fifteen (15) days following the expiration of said 18 th full calendar month of
this Lease.

 

3.          Use. The Premises shall be used only for the Use stated on the Data
Sheet and for such other lawful purposes as may be incidental thereto. Outside
storage, including without limitation, trucks and other vehicles, garbage
containers and outdoor furniture are prohibited without Landlord’s prior written
consent. Tenant shall, at its own cost and expense, obtain any and all licenses
and permits necessary for Tenant’s Use. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the Use of the
Premises, and shall promptly comply with all governmental orders and directives
for the correction, prevention and abatement of nuisance in or upon, or
connected with, the Premises, all at Tenant’s sole expense. Tenant shall not
receive, store or otherwise handle on the Premises any product, material or
merchandise which is explosive or highly flammable. Tenant will not permit the
Premises to be used for any purpose or in any manner (including without
limitation any method of storage) which would render the insurance on the
Building or the Project void or the insurance risk more hazardous or cause the
State Board of Insurance or other insurance authority to disallow any sprinkler
credits. If any increase in the fire and extended coverage insurance premiums
paid by Landlord for the Building or the Project is caused by Tenant’s use and
occupancy of the Premises, then Tenant shall pay to Landlord the amount of such
increase, upon demand, as Additional Rent.

 

4.          Operating Costs; Additional Rent.

 

(a)          Operating Costs. Commencing upon the Commencement Date and
continuing for the entire Term, Tenant shall pay to Landlord, without demand,
deduction or setoff, Tenant’s proportionate share of Operating Costs, as defined
below, calculated on the basis of Tenant’s Proportionate Share stated on the
Data Sheet, it being understood and agreed that Landlord, in its sole and
absolute discretion, will have the right to determine whether any particular or
specific item of Operating Costs shall be payable based on Tenant’s
proportionate share of Operating Costs for the Building.

 

As used in this Lease, the term “Operating Costs” shall mean any and all
expenses, costs and disbursements of any kind and nature whatsoever incurred by
Landlord in connection with the ownership, management, maintenance, operation
and repair of the Building which Landlord shall pay or become obligated to pay
in respect of a calendar year (regardless of when such Operating Costs were
incurred). Operating Costs shall include, without limitation, the costs of
maintenance, repairs, and replacements to the Building, including, downspouts,
gutters, painting, sprinkler systems, roof and walls; the costs of maintaining
and repairing parking lots, parking structures and easements; property
management fees, salaries, fringe benefits and related costs payable to
employees of Landlord’s Managing Agent whose duties are connected with the
Building; insurance costs, including, without limitation, Landlord’s insurance
costs as described in Paragraph 14(a) below, all heating and air conditioning
costs, electricity, sewer and water and other utility costs not separately
metered to tenants, landscape maintenance, trash and snow removal, Taxes, as
defined in Paragraph 4(f), and costs and expenses incurred by Landlord in
protesting any assessments, levies or the tax rate, provided, however, that
Operating Costs shall not include the following: (i) costs of alterations of any
tenant’s premises, including the Premises; (ii) costs of curing construction
defects to the base Building; (iii) depreciation; (iv) interest and principal
payments on mortgages, and other debt costs; (v) real estate brokers’ leasing
commissions or compensation; (vi) any cost or expenditure (or portion thereof)
for which Landlord is reimbursed, whether by insurance proceeds or otherwise;
and (vii) cost of any service furnished to any other occupant of the Building
which Landlord does not provide to Tenant hereunder. Notwithstanding anything
contained herein to the contrary, the cost of capital improvements to the
Building shall be included in Operating Costs only to the extent of the monthly
amortization of the capital improvement cost. The monthly amortization of any
given capital improvement cost shall be the sum of the (i) quotient obtained by
dividing the cost of the capital improvement by Landlord’s estimate of the
number of months of useful life of such improvement plus (ii) an amount equal to
the cost of the capital improvement times 1/12 of the lesser of 12% or the
maximum annual interest rate permitted by law.

 

4

 

 

(b)          Estimated Operating Costs. Promptly after the commencement of this
Lease and during January of each year or as soon thereafter as practicable.
Landlord shall give Tenant written notice of its estimate of amounts payable
under Paragraph 4(a) for such calendar year. On or before the first day of each
month thereafter, Tenant shall pay to Landlord one/twelfth (1/12th) of such
estimated amounts, provided that if such notice is not given in January, Tenant
shall continue to pay on the basis of the prior year’s estimate until the first
day of the month after the month in which such notice is given, at which time,
in addition to paying the first installment of the estimated amount provided by
Landlord for such year, Tenant shall also pay the difference, if any, between
the current year’s estimate and the previous year’s estimate for the period from
January 1 of such year through the last day of the month in which the notice was
given. If at any time it appears to Landlord that the amounts payable under
Paragraph 4(a) for the then current calendar year will vary from its estimate by
more than five percent (5%), Landlord may, by written notice to Tenant, revise
its estimate for such year, and subsequent payments by Tenant for such year
shall be based upon such revised estimate.

 

Within ninety (90) days after the end of each calendar year or as soon
thereafter as practicable, Landlord shall deliver to Tenant a summary of the
total Operating Costs for the previous calendar year and Tenant’s proportionate
share thereof which shall be based upon Tenant’s Proportionate Share for the
Building, as applicable, as stated in the Data Sheet. If such summary shows an
amount due from Tenant that is less than the estimated payments previously paid
by Tenant (the “Excess Amount”), Landlord shall, at Landlord’s election, either
pay to Tenant the Excess Amount or credit the Excess Amount against Operating
Costs next falling due hereunder until the Excess Amount is exhausted; provided
however, that if the summary shows an Excess Amount for the year in which this
Lease expired, the summary shall be accompanied by a refund of the Excess Amount
to Tenant. If such summary shows an amount due from Tenant that is more than the
estimated payments previously paid by Tenant, Tenant shall pay the deficiency to
Landlord, as Additional Rent, within thirty (30) days after delivery of the
summary.

 

Notwithstanding the foregoing, if Landlord shall at any time and from time to
time reasonably determine that Tenant’s use of any utility, material or service
provided, directly or indirectly, by Landlord is disproportionate to the use of
other tenants or to Tenant’s Proportionate Share thereof. Landlord may adjust
Tenant’s share of the cost thereof from a date reasonably determined by Landlord
to take equitable account of the disproportionate use.

 

(c)          Right to Audit. Tenant or its representatives, at their sole cost
and expense, shall have the right to examine Landlord’s books and records of
Operating Costs during normal business hours at Landlord’s property manager’s
office, currently located in Austin, Texas, within thirty (30) days following
the furnishing of the summary to Tenant. If Tenant takes exception to any item,
Tenant shall deliver written notice specifying the exception in adequate detail
to Landlord not later than the fortieth day following the furnishing of the
summary to Tenant. Unless Tenant so notifies Landlord of any such exception
within forty (40) days following the furnishing of the summary to Tenant (which
item shall be paid in any event), such summary shall be considered as final and
accepted by Tenant. Landlord and Tenant will attempt to negotiate a resolution
of such item(s) for ten (10) days after Landlord’s receipt of the written
exception notice which is timely delivered. If the parties are not able to come
to a resolution, then Landlord shall, acting in good faith, choose a person
reasonably acceptable to Tenant, experienced in commercial real estate,
knowledgeable about commercial real estate operating expenses regarding
industrial properties, inclusive of mixed use office/lab properties in the
Austin, Texas market and unrelated to any of Landlord, Tenant, Landlord’s
property manager or Tenant’s Broker and shall refer the matter to such person
(the “Operating Cost Expert”), who shall be deemed to be acting as an expert and
not as an arbitrator or appraiser. The Operating Cost Expert shall make a
determination of as to the correctness of the item(s) to which Tenant took
exception as expeditiously as possible, but in no event later than thirty (30)
days after referral of the matter to him or her, which determination shall be
conclusive and binding on the parties. Any adjustment required as a result of
the determination of the Operating Cost Expert shall be made within thirty (30)
days after the Operating Cost Expert provides its determination. The party
required to make payment pursuant to the decision of the Operating Cost Expert
shall pay the costs of the Operating Cost Expert; provided however, if there is
a net downward adjustment in Operating Costs required by the Operating Cost
Expert’s determination which is greater than five percent (5%) of the Operating
Costs included in Landlord’s summary to Tenant, Landlord shall pay the cost of
the Operating Cost Expert; in all other instances, Tenant shall pay the
Operating Cost Expert.

 

(d)          Accrual Accounting. If Landlord selects the accrual accounting
method rather than the cash accounting method for operating expense purposes,
Operating Costs shall be deemed to have been paid when such expenses have
accrued.

 

5

 

 

(e)          Taxes.

 

(i)          Landlord agrees to pay before they become delinquent all taxes,
including, without limitation any so-called "margin tax’' payable by Landlord on
Landlord’s income, installments of special assessments and governmental charges
of any kind and nature whatsoever, (herein collectively referred to as “Taxes’')
lawfully due and payable by Landlord. In addition. Tenant shall be liable for
all taxes levied or assessed against personal property, furniture or fixtures
placed by Tenant in the Premises. If any such taxes for which Tenant is liable
are levied or assessed against Landlord or Landlord’s property and if Landlord
elects to pay the same or if the assessed value of Landlord’s property is
increased by inclusion of personal property, furniture or fixtures placed by
Tenant in the Premises, and Landlord elects to pay the taxes based on such
increase, Tenant shall pay to Landlord upon demand that part of such taxes.

 

(ii)         Tenant may deliver to the Landlord a written request that Landlord
protest ad valorem taxes. Landlord, following such request or at any time during
the term of this Lease, may elect to protest ad valorem taxes; provided, such
election will be made in Landlord’s sole and absolute discretion; it being
acknowledged that Landlord may determine that it will not protest any ad valorem
taxes without liability to Tenant therefor. In the event Landlord elects not to
protest ad valorem taxes following a request from Tenant, Landlord will provide
Tenant an explanation of the reasons why Landlord is electing not to protest
taxes.

 

(f)         Change in Method of Taxation. If at any time during the Term, the
present method of taxation shall be changed so that in lieu of the whole or any
pan of any Taxes (including personal property taxes described in Paragraph 4(c)
hereof), assessments or governmental charges levied, assessed or imposed on real
estate and the improvements thereon, there shall be levied, assessed or imposed
on Landlord a capital levy or other tax directly on the Rent or any portion
thereof and/or a franchise tax, assessment, levy or charge measured by or based,
in whole or in part, upon such Rent or any portion thereof for the present or
any future building or buildings on the Property, or any so-called “‘margin tax"
on Landlord’s income, then all such taxes, assessments, levies or charges, or
the part thereof so measured or based, shall be deemed to be included within the
term “Taxes” for the purposes hereof.

 

(g)         Definition of “Rent”. Any amounts in addition to Base Rent and
Operating Costs, chargebacks for work performed by Landlord for the benefit of
Tenant, if any, and other costs payable by Tenant to Landlord hereunder, if any,
(collectively the “Additional Rent”) shall be an obligation of Tenant hereunder
and all such Additional Rent shall be due and payable upon demand. Base Rent,
Operating Costs and Additional Rent may be referred to collectively as “Rent.”

 

5.          Landlord’s Responsibilities. Except for reasonable wear and tear and
any casualty against which Tenant was obligated to insure under this Lease, and
subject to Landlord’s right of reimbursement from Tenant through Tenant’s
payment of its Proportionate Share of Operating Costs or otherwise, Landlord
shall maintain in good condition and working order, reasonable wear and tear and
casualty excepted, the parking lot and sidewalks, including snow removal for
sidewalks and the parking lot (provided, however, that Tenant shall be
responsible for snow and ice removal from sidewalks located in front of and
immediately adjacent to all entrances to the Premises); the foundation, exterior
walls and other load bearing walls and roof of the Building and the landscaping
around the Building. Tenant shall immediately give Landlord written notice of
any defect or need for repairs. Landlord’s liability with respect to any
defeats, repairs or maintenance for which Landlord is responsible under any of
the provisions of this Lease shall be limited to the cost of such repairs or
maintenance or the curing of such defect. The term “exterior walls” as used in
this Lease shall not include windows, glass or plate glass, doors, special store
fronts or office entries.

 

6.          Tenant’s Responsibilities.

 

(a)          Maintenance of Premises. Tenant shall, at its own cost and expense,
keep and maintain all parts of the Premises (except to the extent Landlord is
expressly responsible therefor as provided in Paragraph 5) in good condition,
promptly making all necessary repairs and replacements, including but not
limited to, windows, glass and plate glass, doors, any special entry, interior
walls and finish work, floors and floor covering, heating and air conditioning
systems, electrical systems, dock boards, truck doors, dock bumpers, dock seals,
plumbing work and fixtures, termite and pest extermination, regular removal of
trash and debris and keeping the parking areas, driveways, alleys and the whole
of the Premises in a clean and sanitary condition, and Tenant shall comply with
the ADA. Tenant shall not be obligated to repair any damage caused by fire,
tornado or other casualty covered by the insurance to be maintained by Landlord
pursuant to Paragraph 12(a), except that Tenant shall be obligated to repair all
wind damage to glass unless caused by a tornado. Notwithstanding the foregoing
to the contrary, in the event any window is defective on the date possession of
the Premises is delivered to Tenant, Tenant shall not have the obligation to
replace such window to the extent replacement is required by reason of that
pre-existing defect; provided, all windows in the Premises shall be deemed in
good condition (i.e., not defective), except to the extent that Tenant delivers
to Landlord written notice within five (5) days following the Commencement Date
specifically describing which windows and components thereof are defective as of
the Commencement Date. Notwithstanding the foregoing, Tenant shall be and remain
responsible for any replacement of windows required or arising directly or
indirectly by reason of any negligent act or misuse of such windows by Tenant,
its agents, employees, contractors, customers or invites.

 

6

 

 

(b)          Damage to Demising Walls. Tenant shall not damage any demising wall
or disturb the integrity and support provided by any demising wall and shall, at
its sole cost and expense, promptly repair any damage or injury to any demising
wall caused by Tenant or its employees, agents or invitees.

 

(c)          Parking. Tenant and its employees, customers and licensees shall
have the nonexclusive right to use, in common with the other parties occupying
the Building, common parking areas, if any (exclusive of any parking or work
load areas designated or to be designated by Landlord for the exclusive use of
Tenant or other tenants occupying or to be occupying other portions of the
Building), driveways and alleys adjacent to the Building, subject to such
reasonable rules and regulations as Landlord may from time to time prescribe.
Tenant shall be allocated its proportionate share of the Building’s parking
which is estimated at 4 spaces for every 1,000 square feet of rentable space

 

(d)          Preventive Maintenance. Tenant shall, at its own cost and expense,
enter into a regularly scheduled preventive maintenance/service contract with a
maintenance contractor for servicing all hot water, heating and air conditioning
systems and equipment serving the Premises. The maintenance contractor and the
contract must be approved by Landlord. The service contract must include all
services suggested by the equipment manufacturer in the operation/maintenance
manual and must become effective (and a copy thereof delivered to Landlord)
within thirty (30) days after the date Tenant takes possession of the Premises.
Notwithstanding the foregoing to the contrary and not in limitation of other
rights of Landlord under this Lease, Landlord may, by delivery of notice to
Tenant at any time and from time to time, elect to administer either or both of
the maintenance of the aforesaid hot water and HVAC systems and equipment
serving the Premises, the cost of which shall remain Tenant's responsibility,
payable as Additional Rent within thirty (30) days following receipt of an
invoice therefor from Landlord.

 

(e)          Security Measures.

 

(i)          Tenant acknowledges and agrees that the Building is an industrial
building, and, accordingly, the level of security services, if any, provided by
Landlord are only those commonly provided for industrial buildings.
Specifically, and without limitation of the foregoing, Landlord does not
provide, and the Rent payable hereunder does not include, the cost of a guard
service, an alarm service or other security measures.

 

(ii)         Notwithstanding the foregoing, to the extent Landlord provides any
security measures at any time, such security measures are not intended to be and
shall not be treated as a guaranty against crime, property damage, personal or
bodily injury or death. Landlord does not make, and Tenant hereby waives any
right to make a claim that Landlord has made any guaranty or warranty, express
or implied, with respect to security at the Building or the Project or, if any
security measures exist, that the same will prevent the occurrence of and/or the
consequences of criminal or other unlawful activity. Without limiting the
generality of the foregoing, it is the intent of this Lease that Tenant assume
full and complete responsibility for claims, actions, judgments, damages, costs
and expenses, including, without limitation, attorneys’ fees through all
appellate levels, arising from or related to bodily injury, personal injury,
property damage or death occurring on or about the Premises from any cause
whatsoever, including, without limitation, loss to or of Tenant’s personal
property after a casualty and/or criminal activity (and including, without
limitation, such claims for which Landlord may be, or may be argued to be,
liable).

 

(iii)        The parties agree that Landlord shall not be liable to Tenant for
any injury, damage or loss from any cause whatsoever which is caused (A) in
whole or in part arising from any problem, defect, malfunction or failure of any
security measure (if any is provided); or (B) by criminal activity.

 

(iv)        Tenant assumes full responsibility for protecting the Premises and
Tenant’s employees, licensees, invitees and personal property and from, among
other things, theft, robbery, and pilferage, taking such measures as Tenant
determines are necessary or desirable.

 

(f)          Costs Payable by Tenant. Upon demand by Landlord. Tenant shall pay,
as Additional Rent, the cost and expense of repairing any damage to the Premises
resulting from and/or caused in whole or in part by the negligence or misconduct
of Tenant, its agents, servants, employees, contractors, patrons, customers, or
any other person entering upon the property as a result of Tenant’s business
activities or caused by Tenant’s default hereunder to the extent the cost of
repairing such damage is not reimbursed by the insurance to be maintained by
Landlord under Paragraph 12(a).

 

7

 

 

 



 

7.          Alterations; Condition of Premises Upon Expiration. Tenant shall not
make any alterations, additions or improvements to the Premises (including but
not limited to roof and wall penetrations) without the prior written consent of
Landlord, which shall not be unreasonably withheld; provided Landlord may grant
or withhold its approval to any alteration, addition or improvement that
involves any wall or roof penetration or which may impact the roof, any building
system or any structural component of the Building, in Landlord’s sole
discretion. Tenant may, without the consent of Landlord, but at its own cost and
expense and in a good workmanlike manner creet such shelves, bins, machinery and
trade fixtures as it may deem advisable; provided they do not affect (a) any
Building system or the structural components of the Building, including the
roof, (b) the Basic character of the Building, or (e) overload or damage the
Building, and in each case complying with all applicable laws, ordinances,
regulations and other requirements. Prior to commencing any such alterations,
additions or improvements Tenant shall provide such assurances to Landlord,
including, without limitation, waivers of lien, surety company performance and
payment bonds and/or personal guaranties of persons of substance, as Landlord
shall require to assure payment of the costs thereof and to protect Landlord
against any loss from mechanics’, laborers’, materialmen’s or other liens. All
alterations, additions, installations, improvements and partitions erected by
Tenant, including, without limitation, all telephone and data communications
cabling (“Cabling”), shall be and remain the property of Tenant during the Term
and Tenant shall, unless Landlord otherwise elects as provided below, remove all
alterations, additions, installations, improvements and partitions, including,
without limitation, the Cabling, erected or installed by Tenant and put the
Premises in the condition required by the terms of Exhibit D by the earliest of
(a) the Expiration Date, (b) the date of termination of this Lease prior to the
Expiration Date or (c) the vacating of the Premises without termination of this
Lease (said earliest date may be referred to as the "Restoration Date”);
provided, however, that if Landlord so elects, in writing, prior to the
Restoration Date, such alterations, additions, installations, improvements,
partitions and Cabling (other than trade fixtures and personal property of
Tenant) shall become the property of Landlord as of the Restoration Date and
shall be delivered to the Landlord with the Premises (excepting the Solar Panels
under paragraph 33). All shelves, bins, machinery and trade fixtures installed
by Tenant shall be removed by Tenant by the Restoration Date if required by
Landlord, and upon any such removal Tenant shall restore the Premises to their
original condition. All such removals and restoration shall be accomplished in a
good and workmanlike manner and shall not damage the primary structural
qualities of the Building.

 

8.          Signs/Window Coverings. All signage visible from the exterior of the
Premises shall, at all times, be subject to Landlord’s prior written approval.
Tenant shall not, without the prior written consent of Landlord, install or
affix any window coverings, draperies, signs, window or door lettering or
advertising media of any type on the Building or in or on the Premises which are
visible from the exterior of the Building. Tenant shall remove any permitted
signs and window coverings, but not blinds, not later than the Restoration Date.
Any such installations and removals shall be made in such manner as to avoid
injury or defacement of the Building and other improvements, and Tenant shall
repair any injury or defacement, including, without limitation, discoloration
caused by such installation and/or removal.

 

9.          Inspection. Upon one (1) business days’ prior written notice to
Tenant (except the event of an emergency, in which case no such notice will be
required) Landlord and Landlord’s agents and representatives shall have the
right to enter and inspect the Premises at any reasonable time for the purpose
of ascertaining the condition of the Premises or in order to make such repairs
and perform such actions as may be required or permitted to be made by Landlord
under the terms of this Lease. Landlord and Landlord’s agents and
representatives shall have the right to enter the Premises at any reasonable
time, upon one (1) business days’ prior written notice to Tenant, for the
purpose of showing the Premises and, during the period that is six (6) months
prior to the end of the Term, Landlord and Landlord’s agents shall have the
right to erect a sign on the Premises indicating the Premises are available for
lease.

 

10.         Utilities. Tenant shall pay for all water, gas, heat, light, power,
telephone, sewer and sprinkler charges and other utilities and services
separately metered for the Premises, together with any taxes, penalties,
surcharges or the like pertaining thereto and shall furnish and install all
replacement electric light bulbs and tubes. Landlord shall not be liable for any
interruption or failure of utility services, communications or data services
serving the Building or the Premises arising from any cause whatsoever.

 

11.       Assignment and Subletting.

 

(a)          Assignment and Subletting. Tenant shall not have the right to
assign or pledge this Lease or to sublet the whole or any part of the Premises,
whether voluntarily or by operation of law, or permit the use or occupancy of
the Premises by anyone other than Tenant, without the prior written consent of
Landlord, and such restrictions shall be binding upon any assignee or subtenant
to which Landlord has consented. The foregoing prohibition includes, without
limitation, any subletting or assignment which would otherwise occur by merger,
consolidation, reorganization, transfer or other change in Tenant’s corporate,
partnership or proprietary structure, subject to the terms of Subsection 11(e)
below. Notwithstanding any permitted assignment or subletting, Tenant shall at
all times remain directly, primarily and fully responsible and liable for the
payment of the Rent and for compliance with all of its other obligations under
the terms, provisions and covenants of this Lease. Upon the occurrence of an
Event of Default, if the Premises or any part thereof are then assigned or
sublet, Landlord, in addition to any other remedies herein provided or provided
by law, may, at its option, collect directly from any assignee or subtenant all
amounts due and becoming due to Tenant under such assignment or sublease and
apply such amounts against any sums due to Landlord from Tenant hereunder, and
no such collection shall be construed to constitute a novation or release of
Tenant from the further performance of Tenant’s obligations hereunder.
Landlord’s acceptance of any Rent following any assignment or other transfer
prohibited by this Paragraph 11 shall not be deemed to be a consent by Landlord
to such assignment or other transfer (including, without limitation, a
prohibited sublease) nor shall the same be deemed a waiver of any right or
remedy of Landlord hereunder for breach of this Paragraph 11.

 

8

 

 

If Landlord grants its consent to any sublease or assignment, Tenant shall pay
Landlord, as Additional Rent (a) fifty percent (50%) of amounts payable by the
subtenant or assignee to Tenant which are in excess of the Base Rent Operating
Costs and Additional Rent payable by Tenant to Landlord under this Lease; and
(b) Landlord’s attorneys’ fees incurred with respect to such assignment or
sublease. In addition, if Tenant has any options to extend or renew the Term,
such options shall not be available to any subtenant or assignee, directly or
indirectly. If Tenant assigns this Lease or sublets all or a portion of the
Premises without first obtaining Landlord’s consent, as required by this
Paragraph 11(a), said assignment or sublease shall be null and void and of no
force or effect. Landlord’s consent to an assignment sublease or other transfer
of any interest of Tenant in this Lease or in the Premises shall not be deemed
to be a consent to any subsequent assignment, transfer, use or occupation.

 

(b)        Right of Recapture. In addition, but not in limitation of, Landlord’s
right to approve of any subtenant or assignee, Landlord shall have the option,
in its sole discretion, in the event of any proposed subletting or assignment,
to terminate this Lease, or in the case of a proposed subletting of less than
the entire Premises, to recapture the portion of the Premises to be sublet, as
of the date the subletting or assignment is to be effective. The option shall be
exercised, if at all, by Landlord giving Tenant written notice thereof within
twenty (20) days following Landlord’s receipt of Tenant’s written notice as
required above. If this Lease shall be terminated with respect to the entire
Premises pursuant to this subparagraph, the Term shall end on the date stated in
Tenant’s notice as the effective date of the sublease or assignment as if that
date had been the Expiration Date. If Landlord recaptures only a portion of the
Premises under this subparagraph, the Base Rent during the remainder of the Term
shall abate proportionately based on the Base Rent payable hereunder as of the
date immediately prior to such recapture.

 

(c)        Permitted Transfers. Provided there is no then existing default by
Tenant under this Lease or Event of Default outstanding, and notwithstanding the
prohibition described in Subsection 11(a) above, Tenant shall have the right to
(A) assign this Lease to an Affiliate (defined below) of Tenant; or (B) assign
this Lease to a third party which acquires all or the majority of the ownership
interests in Tenant, whether by merger, consolidation or otherwise (a "Merger
Entity"); or (C) assign this Lease to a third party which acquires all or
substantially all of the assets of Tenant (an “Asset Purchaser”); in each case,
subject to and upon, Tenant’s compliance with the following conditions;

 

(i)          Tenant shall notify Landlord, in writing (the “Transfer Notice”),
of such proposed assignment within thirty (30) days, but not less than ten (10)
days, prior to the date of such assignment and provides therewith copies of the
proposed assignment documents, which notice from Tenant to Landlord may include
a requirement that the proposed transfer be kept confidential by Landlord, in
which case Landlord shall, unless and until it otherwise becomes public
information or the assignment is completed, whichever occurs first, keep such
information confidential and not disclose it to any person except Landlord’s
attorneys, employees, lenders, tax and financial advisors (with regard to each
of which Landlord will use commercially reasonable efforts to require they
likewise keep the information confidential), courts of competent jurisdiction
and as otherwise may be required by law;

 

(ii)         The Affiliate, the Merger Entity or the Asset Purchaser, as the
case may be, shall execute and deliver to Landlord on or before the date of the
proposed assignment an instrument in form prepared by Landlord, whereby the
Affiliate, the Merger Entity or the Asset Purchaser, as the case may be, assumes
and agrees to perform this Lease and all of Tenant’s obligations hereunder; and

 

(iii)        If the assignment is to:

 

(A)         an Affiliate of Tenant, Tenant shall deliver to Landlord prior to
the effective date of such assignment, and in form prepared by Landlord, (i) a
guaranty of Tenant’s obligations under the Lease by the ultimate parent entity
of Tenant and the assignee or by Tenant if the Tenant is the ultimate parent
entity of the Affiliate, as the case may be, and (ii) an amendment to this Lease
providing that the insolvency, bankruptcy or dissolution of such guarantor and a
breach by such guarantor of its obligations under the guaranty shall each be an
additional Event of Default under this Lease; or

 

(B)          an Asset Purchaser or to a Merger Entity, Tenant shall provide,
simultaneously with the delivery of the Transfer Notice, financial statements
reasonably satisfactory to Landlord which show that the Asset Purchaser or
Merger Entity, as applicable, immediately after completion of the asset
purchase/sale transaction or merger or consolidation, as the case may be, will
have a net worth equal to or greater than Thirty Million Dollars
($30,000,000.00).

 

9

 

 

Whether or not the proposed assignment is approved or effected, and
notwithstanding any term of this Lease to the contrary, Tenant shall reimburse
Landlord, as additional rent upon demand therefor, for all out-of-pocket costs
and expenses, including reasonable attorneys’ fees, incurred by Landlord in
connection with this Subsection 11 (c).

 

For the purposes of this Lease, the term “Affiliate” shall mean with respect to
a party, any person or entity that controls, is controlled by or is under common
control with such party, with "control” and its derivatives meaning (I) an
entity that controls, is controlled by, or is under common control with Tenant;
or (II) any partnership in which Tenant’s transferee is the general partner; or
(III) any fund or entity in which Tenant’s transferee has an ownership interest
allowing such transferee to control such entity. For the purposes of this Lease,
“control” and its derivatives shall mean the ability, directly or indirectly to
direct or cause the direction of the management and policies of a person or
entity, whether by percentage interest, voting securities, contract or otherwise

 

12.       Fire and Casualty Damage.

 

(a)         Notice of Casualty. If the Building should be damaged or destroyed
by fire, tornado or other casualty, Tenant shall give immediate oral and written
notice thereof to Landlord’s Managing Agent.

 

(b)        Termination of Lease. If the Premises or the Building should be
damaged to such an extent that substantial alteration or reconstruction of the
Premises or the Building is, in Landlord’s sole opinion, required (whether or
not the Premises are damaged), Landlord may, at its sole option, terminate this
Lease upon written notice to Tenant within 75 days of the date of damage. If
Landlord does not terminate this Lease under this Subparagraph 12(b), Landlord
shall deliver to Tenant a non-binding estimate of the time needed to repair and
restore the Premises or the Building within 90 days after the date of the
damage. If Landlord’s estimate states that repair and restoration will not be
completed within 180 days after the date of the damage, Tenant may terminate
this Lease by giving Landlord notice of termination within ten (10) business
days after the date Tenant receives Landlord’s estimate. Tenant’s termination
rights under this Subparagraph 12(b) shall not apply if the damage to the
Premises or Building is the result of any act or omission of Tenant or of any of
Tenant’s agents, employees, customers, invitees or contractors (“Tenant Acts’”).
Any damage resulting from a Tenant Act shall be promptly repaired by Tenant.
Landlord, at its option, may, at Tenant’s expense, repair any damage caused by
Tenant Acts. Tenant shall continue to pay all rent and other sums due hereunder
and shall be liable to Landlord for all damages that Landlord may sustain
resulting from a Tenant Act, notwithstanding any term of this Lease to the
contrary.

 

(c)        Repair of Premises. If neither party terminates this Lease, Landlord
shall, at its sole cost and expense, proceed with reasonable diligence to
rebuild and repair the Building to substantially the condition in which it
existed prior to such damage, except that Landlord shall not be required to
rebuild, repair or replace any part of the partitions, fixtures, additions and
other improvements which may have been placed in, on or about the Premises by
Tenant. If the Premises are untenantable in whole or in part following such
damage, Base Rent and Operating Costs payable hereunder during the period in
which the Premises are untenantable shall be reduced to such extent as may be
fair and reasonable under all of the circumstances.

 

(d)        Application of Proceeds. Notwithstanding anything herein to the
contrary, in the event the holder of any indebtedness secured by a mortgage or
deed of trust covering the Premises or the Building requires that the insurance
proceeds be applied to such indebtedness, the Landlord shall have the right to
terminate this Lease by delivering written notice of termination to Tenant
within fifteen (15) days after such requirement is made by any such holder,
whereupon all rights and obligations of the parties to each other under this
Lease shall cease and terminate.

 

(e)        Removal of Personal Property. In the event of any damage to the
Building or the Premises by any peril contemplated by this Paragraph 12, Tenant
shall, promptly after the occurrence of such damage and at its sole cost and
expense, remove from the Premises any personal property on the Premises
belonging to any of Tenant, its agents, employees, contractors, licensees or
invitees. Tenant hereby indemnifies, holds harmless and agrees to defend
Landlord from any loss, liability, damage, judgment, cost or expense, including
attorneys’ fees through all appellate levels arising out of any claim of damage
or injury by any of Tenant, its agents, employees, contractors, licensees or
invitees as to itself or themselves or their respective properties arising as a
result of the removal or failure to remove such personal property. Landlord and
Tenant agree that Landlord shall have no obligation to secure the Building or
the Premises in the event of a casualty and that the risk of loss, by
destruction, theft or otherwise, to the personal property of Tenant, its agents,
employees, contractors, licensees or invitees shall be borne, as between
Landlord and Tenant, entirely by Tenant.

 

10

 

 

13.        Indemnification, Waiver and Release.

 

(a)        Indemnification. Tenant shall indemnify, defend, and hold Landlord
harmless from and against any and all demands, claims, actions, proceedings,
suits, judgments, damages, costs and expenses (including attorneys’ fees and
costs through all appellate levels) resulting from claims made by third parties
arising from any cause whatsoever in connection with an occurrence in the
Premises or otherwise arising from Tenant’s use or occupancy of the Premises,
including but not limited to those arising in connection with the Generator
Complex referenced herein below. Subject to the foregoing sentence, Landlord
shall indemnify, defend, and hold Tenant harmless from and against any and all
demands, claims, actions, proceedings, suits, judgments, damages, costs and
expenses Including attorneys’ fees through all appellate levels) resulting from
claims made by third parties arising from any cause whatsoever in connection
with an occurrence in the common areas of the Building. A party’s obligations
under this provision shall only apply to the extent that party is provided with
prompt notice of the claim, and is accorded the opportunity to handle the
defense and settlement of such claim. An indemnitor shall not enter into any
settlement of a claim that involves any payment by an indemnitee without the
prior written consent of such indemnitee. Any indemnitee shall have the right to
associate in the defense of any claim at its own expense.

 

(b)        Waiver and Release.

 

(i)          Tenant, for itself and for anyone claiming through or under it by
way of subrogation or otherwise, hereby

 

(A)         waives any claims against Landlord, its directors, officers,
shareholders, employees, agents and contractors (the “Landlord Related Parties”)
relating to; and

 

(B)         releases Landlord and the Landlord Related Parties from, any loss of
or damage to any property interest or property of Tenant or any party claiming
by or through Tenant and located in on or about the Premises, the Building due
to any cause whatsoever, including, without limitation, the negligence of
Landlord or the Landlord Related Parties. The foregoing release and waiver
includes, without limitation:

 

(X)         all personal property of Tenant including, without limitation,
goods, equipment, inventory, fixtures installed in the Premises by Tenant and
trade fixtures; and

 

(Y)         any loss or damage associated with the loss of use of any such
property, or of the Premises, and Tenant assumes all risks of loss of or damage
to such property or property interest; provided, the waiver and assumption
contemplated by this sentence shall apply only to the extent covered by
insurance in place or required to be maintained by the terms of this Lease.

 

(ii)         Landlord, for itself and for anyone claiming through or under it by
way of subrogation or otherwise, hereby

 

(A)         waives any claims against Tenant, its directors, officers,
shareholders, employees, agents and contractors (the “Tenant Related Parties”)
relating to; and

 

(B)         releases Tenant and the Tenant Related Parties from,

 

any loss of or damage to any property interest or property of Landlord or any
party claiming by or through Landlord and located in on or about the Building
due to any cause whatsoever, including, without limitation, the negligence of
Tenant or the Tenant Related Parties The foregoing release and waiver includes,
without limitation:

 

(X)         all personal property of Landlord including, without limitation,
goods, equipment, inventory, fixtures installed in the Building by Landlord and
trade fixtures; and

 

11

 

 

(Y)         any loss or damage associated with the loss of use of any such
property, or of the Building, and Landlord assumes all risks of loss of or
damage to such property or property interest; provided, the waiver and
assumption contemplated by this sentence shall apply only to the extent covered
by insurance in place or required to be maintained hy the terms of this Lease.

 

14.       Insurance.

 

(a)        Landlord’s Insurance. Landlord shall maintain in effect at all times
during the Term a policy or policies of insurance insuring the Building against
loss or damage by Fire, explosion or other insurable hazards and contingencies
for the full replacement value, and shall also carry such other insurance,
including, without limitation, liability insurance, as it deems necessary or
prudent or as required by Landlord’s lender from time to time. Landlord shall
not insure any personal property of Tenant or any additional improvements which
Tenant may construct or install on the Premises. Subject to the provisions of
Paragraphs 12(b), 12(c) and 12(d), such insurance shall be for the sole benefit
of Landlord and under its sole control.

 

(b)        Tenant’s Insurance.

 

(i)          Tenant shall, at its sole cost and expense, maintain in effect at
all times during the Term a commercial general liability insurance policy, on an
“occurrence” rather than on a “claims made” basis, with a total combined policy
limit of at least $2,000,000.00. The policy shall include, but not be limited
to, coverages for Bodily Injury, Property Damage, Personal Injury and
Contractual Liability (applying to this Lease), or an equivalent form (or forms)
affording coverage at least as broad. Landlord and Landlord’s Managing Agent,
property manager and lender shall be named as Additional Insureds under the
policy.

 

(ii)         Tenant shall, at its sole cost and expense, maintain in effect at
all times during the Term, a policy or polices of insurance covering all of
Tenant’s improvements, fixtures, inventory and other personal property in the
Premises against loss by fire and other hazards covered by an “all-risk” form of
policy, in an amount equal to the full replacement cost thereof, without
deduction for physical depreciation. Such insurance shall include Valuable
papers and Records coverage providing for the Reproduction Costs measure of
recovery and coverage for damage to Electronic Data Processing Equipment and
Media, including coverage of the perils of mechanical breakdown and electronic
disturbance.

 

(iii)        Tenant shall, at its sole cost and expense, maintain in effect at
all times during the Term, a policy of insurance covering business interruption
for a period of at least 365 days.

 

(iv)        If the use of the Premises by Tenant increases the premium rate for
insurance carried by Landlord on the Building, Tenant shall pay Landlord, upon
demand, as Additional Rent, the amount of such premium increase.

 

(v)         Tenant, upon actual knowledge or receipt of written notice by
Landlord, shall not carry any stock of goods, inventory, or Hazardous Substances
(as defined in this Lease) or do anything in or about the Premises which will in
any way impair or invalidate the obligation of the insurer under any policy of
insurance required by this Lease.

 

(vi)        Insurance policies required by this Paragraph 14(b) shall be in a
form reasonably acceptable to Landlord, with an insurer or insurers having a
Best rating of A-,X or better and qualified to do business in the State of
Texas, and shall require at least thirty (30) days prior written notice to
Landlord (and, if requested by Landlord, Landlord’s mortgagee(s)), of
termination, cancellation, non-renewal or material alteration. The liability
insurance under subparagraph 14(b)(i) shall be primary with respect to Landlord
and its agents and not participating with any other available insurance.

 

Prior to the Commencement Date, on each anniversary of the Commencement Date and
at such other times as Landlord may request, Tenant shall deliver to Landlord a
certificate evidencing such policies, or other evidence reasonably satisfactory
to Landlord, confirming (A) the terms of the insurance, (B) that the premiums
have been paid at least one (1) year in advance, and (C) that the policies are
in full force and effect. If Tenant has a blanket insurance policy providing
coverage for several properties of Tenant, including the Premises, Landlord will
accept a certificate of such insurance, provided:

 

(1)         the certificate states the amounts of insurance and types of
coverage:

(2)         the amounts are at least equal to the amounts that would be required
in this Lease: and

(3)         the policy complies with the other requirements in this Lease.

 

12

 



 

(a)          Total Taking. If the whole or any substantial part of the Building
is taken for any public or quasi-public use under governmental law, ordinance or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof and the taking would prevent or materially interfere with the use of the
Premises or the Building for the purpose of which they are being used, this
Lease shall terminate and the Base Rent and Operating Costs shall be abated
during the unexpired portion of this Lease effective when the physical taking of
the Property shall occur.

 

(b)          Partial Taking. If part of the Premises shall be taken for any
public or quasi-public use under any governmental law, ordinance or regulation,
or by right of eminent domain, or by private purchase in lieu thereof, and this
Lease is not terminated as provided in the subparagraph above, this Lease shall
not terminate but the Base Rent and Operating Costs payable hereunder during the
unexpired portion of this Lease shall be reduced to such extent as may be fair
and reasonable under all of the circumstances.

 

(c)          Awards. In the event of any such taking or private purchase in lieu
thereof, Landlord and Tenant shall each be entitled to receive and retain such
separate awards and/or portion of lump sum awards as may be allocated to their
respective interests in any condemnation proceedings, provided that Tenant shall
not be entitled to receive any award for Tenant’s loss of its leasehold interest
or other property which would have become the property of Landlord upon
termination of this Lease; the right to such award being hereby assigned to
Landlord.

 

16.         Holding Over. Tenant will, at the termination of this Lease by lapse
of time or otherwise, yield up immediate possession to Landlord. If Tenant
retains possession of the Premises or any part thereof after such termination,
then, subject to the last sentence of this Paragraph, such holding over shall
constitute creation of a month to month tenancy, upon the terms and conditions
of this Lease; provided, however, that the monthly rental for such holding over
shall, in addition to all other sums which are to be paid by Tenant hereunder,
whether or not as Additional Rent, be equal to one hundred fifty percent (150%)
of the Rent being paid monthly to Landlord under this Lease immediately prior to
such termination. In addition to and not in limitation of the foregoing. Tenant
shall also pay to Landlord all damages sustained by Landlord resulting from
retention of possession by Tenant, including the loss of any proposed subsequent
tenant for any portion of the Premises. The provisions of this Paragraph shall
not constitute a waiver by Landlord of any right of re-entry as herein set
forth; nor shall receipt of any rent or other sums or any other act in apparent
affirmance of the tenancy operate (a) as an extension of the Term; (b) a waiver
of Landlord’s right to terminate Tenant’s right to possession of the Premises;
or (c) a waiver of the right to terminate this Lease for a breach of any of the
terms, covenants, or obligations herein on Tenant’s part to be performed.

 

17.         Quiet Enjoyment. Landlord covenants that it now has, or will acquire
before Tenant takes possession of the Premises, insurable title to the Premises.
Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, upon paying the Rent and performing its other
covenants and agreements under this Lease, shall peaceably and quietly have,
hold and enjoy the Premises for the Term, subject to the terms and provisions of
this Lease.

 

18.         Events of Default. Each of the following events shall be deemed to
be an Event of Default by Tenant under this Lease:

 

(a)          Tenant shall fail to pay any installment or other payment of Rent
required herein when due, and such failure shall continue for a period of five
(5) business days after notice of failure to pay from Landlord; provided,
however, Landlord shall not be required to furnish Tenant with notice of
Tenant’s failure to pay any amount due under this Lease more than once per
calendar year and thereafter Tenant’s failure to pay any amount due under this
Lease as and when due shall constitute an Event of Default under this Lease
without any requirement of notice;

 

(b)          Tenant or any person or entity guaranteeing Tenant’s obligations
under this Lease (a "Guarantor") shall become insolvent, or shall make a
transfer in fraud of creditors, or shall make an assignment for the benefit of
creditors;

 

(c)          Tenant or Guarantor shall file a petition under any section or
chapter of the federal bankruptcy laws, or under any similar law or statute of
the United States or any State, including, without limitation, a liquidation,
rehabilitation or other insolvency statute, whether now or hereafter in effect;
or an order for relief shall be entered against Tenant or Guarantor in any such
bankruptcy or insolvency proceedings filed against Tenant or Guarantor
thereunder or Tenant or Guarantor shall be adjudged bankrupt or insolvent in
proceedings filed against Tenant or Guarantor thereunder;

 

(d)          A receiver or trustee shall be appointed for all or substantially
all of the assets of Tenant or Guarantor;

 

(e)          Tenant or Guarantor shall generally not pay its debts as such debts
become due;

 

13

 

 

 

(f)          Tenant shall vacate or abandon all or a substantial portion of the
Premises; provided however, that such vacation or abandonment shall not
constitute a default hereunder unless, in Landlord’s reasonable estimation.
Tenant has failed to comply with its obligations to maintain the Premises as
required under this Lease:

 

(g)          Tenant shall fail to discharge any lien placed upon the Premises in
violation of Paragraph 22 hereof;

 

(h)          Tenant shall fail to insure and provide evidence of such insurance
in accordance with Paragraph 14(b);

 

(i)           Intentionally Omitted;

 

(j)           Tenant shall fail to comply with any term, provision or covenant
of this Lease (other than the foregoing in this Paragraph 18), and shall not
cure such failure within twenty (20) days after written notice thereof from
Landlord to Tenant; or

 

(k)          Guarantor breaches or fails to comply with any term, provision or
covenant of its guaranty and does not cure such failure within five (5) days
after written notice thereof from Landlord to Guarantor.

 

19.         Remedies. Upon the occurrence of any of such events of default
described in Paragraph 18 hereof, Landlord shall have the option to pursue any
one or more of the following remedies without any further notice or demand
whatsoever.

 

(a)          Upon the occurrence of any Event of Default, Landlord may, in
addition to all other rights and remedies afforded Landlord hereunder or by
Applicable Requirements, take any of the follow actions:

 

(i)          Terminate this Lease by giving Tenant written notice thereof, in
which even, Tenant shall pay to Landlord the sum of (A) all rent accrued
hereunder through the date of termination, (B) all amounts due under
subparagraph (b) below, and (C) an amount equal to (i) the total rent that
Tenant would have been required to pay for the remainder of the Term discounted
to a present value at a per annum rate equal to the “Prime Rate” as published on
the date this Lease is terminated by The Wall Street Journal, Southwest Edition,
in its listing of “Money Rents”, minus (ii) the then present fair rental value
of the Premises for such period, as determined by Landlord in good faith,
similarly discounted; or

 

(ii)         Terminate Tenant’s right to possess the Premises and change the
door locks to the Premises without terminating this Lease, with or without
notice thereof to Tenant, and without judicial proceedings, in which event
Tenant shall pay to Landlord (A) all rent and other amounts accrued hereunder to
the date of termination of possession, (B) all amounts due from time to time
under subparagraph (b) below, and (C) all rent and other sums required hereunder
to be paid by Tenant during the remainder of the Term, diminished by any net
sums thereafter received by Landlord through reletting the Premises during such
period; however, except to the limited extent required by Applicable
Requirements (as defined below), Landlord shall not be obligated to relet the
Premises or otherwise mitigate damages and shall not be liable for, nor shall
Tenant’s obligations hereunder be diminished because of, Landlord’s failure to
relet the Premises or to collect rent due for a reletting. Tenant shall not be
entitled to the excess of any consideration obtained by reletting over the rent
due hereunder. Reentry by Landlord in the Premises shall not affect Tenant’s
obligations hereunder for the unexpired Term; rather, Landlord may, from time to
time, bring action against Tenant to collect amounts due by Tenant, without the
necessity of Landlord’s waiting until the expiration of the Term. Unless
Landlord delivers written notice to Tenant expressly stating that it has elected
to terminate this Lease, all actions taken by Landlord to exclude or dispossess
Tenant of the Premises shall be deemed to be taken under this Section (a)(ii).
If Landlord elects to proceed under this Section (a)(ii), it may at any time
elect to terminate this Lease under Section (a)(i) above. Landlord and Tenant
hereby confirm that the terms and provisions of this Section supersedes 93.002
of the Texas Property Code to the extent of any conflict.

 

(b)          In addition to the foregoing, Tenant shall pay to Landlord all
costs and expenses incurred by Landlord (including court costs and reasonable
attorneys’ fees and expenses) in (i) obtaining possession of the Premises, (ii)
removing and storing Tenant’s or any other occupant’s property, (iii) repairing,
restoring, altering, remodeling, or otherwise putting the Premises into a
condition acceptable to a new tenant, (iv) if Tenant is dispossessed of the
Premises and this Lease is not terminated, reletting all or any part of the
Premises (including brokerage commissions, cost of tenant finish work, and other
costs incidental to such reletting), (v) performing Tenant’s obligations which
Tenant failed to perform, and (vi) enforcing and/or obtaining advice regarding
Landlord’s rights, remedies, and recourses. Landlord’s acceptance of Rent
following the occurrence of a default or Event of Default shall not waive
Landlord’s rights regarding such default or Event of Default. Landlord’s receipt
of Rent with knowledge of any default or Event of Default by Tenant hereunder
shall not be a waiver of such default or Event of Default, and no waiver by
Landlord of any provision of this Lease shall be deemed to have been

 

14

 



 

(b)          In addition to the foregoing, Tenant shall pay to Landlord all
costs and expenses incurred by Landlord (including court costs and reasonable
attorneys’ fees and expenses) in (i) obtaining possession of the Premises, (ii)
removing and storing Tenant’s or any other occupant’s property, (iii) repairing,
restoring, altering, remodeling, or otherwise putting the Premises into a
condition acceptable to a new tenant, (iv) if Tenant is dispossessed of the
Premises and this Lease is not terminated, reletting all or any part of the
Premises (including brokerage commissions, cost of tenant finish work, and other
costs incidental to such reletting), (v) performing Tenant’s obligations which
Tenant failed to perform, and (vi) enforcing and/or obtaining advice regarding
Landlord’s rights, remedies, and recources. Landlord’s acceptance of Rent
following the occurrence of a default or Event of Default shall not waive
Landlord’s rights regarding such default or Event of Default. Landlord’s receipt
of Rent with knowledge of any default or Event of Default by Tenant hereunder
shall not be a waiver of such default or Event of Default, and no waiver by
Landlord of any provision of this Lease shall be deemed to have been made unless
set forth in writing and signed by Landlord. No waiver by Landlord of any
violation or breach of any of the terms contained herein shall waive Landlord’s
rights regarding any future violation of such term or violation of any other
term. If Landlord repossesses the Premises pursuant to the authority herein
granted, then Landlord shall have the right to (i) keep in place and use; or
(ii) remove and store, at Tenant’s expense, all of the furniture, fixtures,
equipment or other property, deemed abandoned by Tenant in the Premises,
including that which is owned by or leased to Tenant at all times before any
foreclosure thereon by Landlord or repossession thereof by any lessor thereof or
third party having a lien thereon. Any such property of Tenant not retaken by
Tenant from storage within thirty (30) days after removal from the Premises
shall, at Landlord’s option, be deemed conveyed by Tenant to Landlord under this
Lease as by a bill of sale without further payment or credit by Landlord to
Tenant. Landlord may relinquish possession of all or any portion of such
furniture, fixtures, equipment and other property to any person (a "Claimant’')
who presents to Landlord a copy of any instrument represented by Claimant to
have been executed by Tenant (or any predecessor of Tenant) granting Claimant
the right under various circumstances to take possession of such furniture,
fixtures, equipment or other property, without the necessity on the part of
Landlord to inquire into the authenticity or legality of the instrument. Upon
the occurrence of an Event of Default, the amount of all abated rent and rent
credits to which Tenant was entitled pursuant to the other terms of this Lease
shall be immediately due and payable by Tenant to Landlord. The rights of
Landlord herein stated are in addition to any and all other rights that Landlord
has or may hereafter have at law or in equity, and Tenant agrees that the rights
herein granted to Landlord are commercially reasonable. For the purposes of this
Lease, "Applicable Requirements” shall mean laws, rules, regulations,
ordinances, directives, covenants, easements and restrictions of record,
permits, the requirements of any applicable fire insurance underwriter or rating
bureau, and the recommendations of Landlord’s engineers and/or consultants,
relating in any manner to the Premises (including but not limited to matters
pertaining to (i) industrial hygiene, (ii) environmental conditions on, in,
under or about the Premises, including soil and groundwater conditions, and
(iii) the use, generation, manufacture, production, installation, maintenance,
removal, transportation, storage, spill or release of any Hazardous Substance),
now in effect or which may hereafter come into effect.

 

(c)          If Landlord is deemed to have a duty to mitigate its damages
arising from a default or Event of Default by Tenant under this Lease, then
Landlord’s duty to mitigate is limited to using objectively reasonable efforts
to relet the Premises to a replacement tenant suitable under the circumstances,
which duty to relet the Premises does not require Landlord to (i) give priority
to the Premises over other premises owned or managed by Landlord or its
affiliates, (ii) relet for less than market rent, or (iii) relet to a tenant (or
for a use) that is not in keeping with the first class character of the Project.
Further, any breach of Landlord’s duty to relet the Premises does not give rise
to a cause of action by Tenant, but rather, will reduce Landlord’s recovery
against Tenant to the extent that damages reasonably could have been avoided if
Landlord was obligated to mitigate and had properly exercised its
above-described duty.

 

20.         Landlord’s Lien. Landlord reserves (and Tenant hereby grants to
Landlord) a security interest in all fixtures, equipment, personal property of
Tenant now or hereafter located in or on the Premises to secure all sums due
from and all obligations to be performed by Tenant hereunder, which lien and
security interest may be enforced by Landlord in any manner provided by law,
including, without limitation, under and in accordance with the Uniform
Commercial Code, as enacted in the State of Texas, including without limitation
the right to sell the property described in this Paragraph 20 at public or
private sale upon five (5) days notice to Tenant.

 

21.         Mortgages. This Lease is and shall be subject and subordinate to any
mortgage(s) or deed(s) of trust now or at any time hereafter constituting a lien
or charge upon the Project, the Building or the Premises, provided, however,
that if the holder of any such mortgage or deed of trust elects to have Tenant’s
interest in this Lease superior to any such instrument, then by notice to Tenant
from such holder, this Lease shall be deemed superior to such instrument,
whether this Lease was executed before or after said instrument. Tenant shall at
any time hereafter on demand execute any instruments, releases or other
documents which may be required by any mortgagee for the purpose of subjecting
and subordinating this Lease to the lien of any such mortgage or deed of trust.

 

22.         Mechanic’s Liens. Tenant shall keep the Premises, the Building and
the Project free from any mechanics’, materialmen’s, contractors’ or other liens
arising from, or any claims for damages growing out of, any work performed,
materials furnished or obligations incurred by or on behalf of Tenant. If such a
lien is filed against the Premises, the Building or the Project or any portion
thereof as a result of work performed, materials furnished or obligations
incurred by or on behalf of Tenant, Tenant, at its sole cost and expense, shall
cause such lien to be removed within ten (10) calendar days after Tenant becomes
aware of the filing of such lien. Tenant hereby agrees to defend and indemnify
Landlord and to hold Landlord harmless from and against any such lien or claim
or action thereon, and shall reimburse Landlord, as Additional Rent for
Landlord’s costs of suit and all attorneys’ fees and costs incurred in
connection with the removal of any such lien, claim or action. Landlord hereby
reserves the right, at any time and from time to time during the construction of
the Premises or any subsequent alteration to enter onto the Premises and post
and review notices in accordance with Applicable Requirements, as the same may
be amended from time to time.

 

15

 

 

23.         Notices. All Rent payments, bills, statements, notices or
communications, required or desired to be given hereunder shall be in writing
and shall be deemed effective and received (a) upon personal delivery; (b) five
(5) days after deposit in the United States mail, certified mail, return receipt
requested, postage prepaid; or (c) one (1) business day after deposit with a
national overnight air courier, fees prepaid, to Landlord or Tenant, as the case
may be, at the notice or Rent payment addresses for each party stated on the
Data Sheet. Either party may designate an additional or another address upon
giving written notice to the other party at the address for notices for such
party stated on the Data Sheet pursuant to this Paragraph 23. Any return of any
access cards or keys or other similar devices shall be made to Landlord’s
Managing Agent, at the address stated on the Data Sheet. Landlord’s Managing
Agent shall give and receive notices in the manner prescribed by this Section,
and a copy of all notices given to Landlord shall be given to Landlord’s
Managing Agent in the manner prescribed by this Paragraph 23. For the purposes
of this Lease, "Business Day” shall mean a day which is not a Saturday, a Sunday
or a legal holiday (the term “legal holiday” meaning any state or federal
holiday for which financial institutions or post offices are generally closed in
the State of Texas for observance thereof..

 

If and when included within the term "Landlord,” as used in this instrument,
there are more than one person, firm or corporation, all shall jointly arrange
among themselves for their joint execution of such a notice specifying some
individual at some specific address for the receipt of notices and payments to
Landlord; if and when included within the term "Tenant,” as used in this
instrument, there are more than one person, firm or corporation, all shall
jointly arrange among themselves for their joint execution of such a notice
specifying some individual at some specific address within the continental
United States for the receipt of notices and payments to Tenant. All parties
included within the terms ‘‘Landlord” and "Tenant,” respectively, shall be bound
by notices given in accordance with the provisions of this paragraph to the same
effect as if each had received such notice.

 

24.         Hazardous Substances. Tenant shall at all times comply with all
Applicable Requirements relating to Hazardous Substances. "Hazardous Substances”
means (1) any oil, petroleum product, flammable substances, explosives,
radioactive materials, hazardous wastes or substances, toxic wastes or
substances, infectious wastes or substances or any other wastes, materials or
pollutants that (A) pose a hazard to the Premises, Building or Property or to
persons on or about the Premises, Building or Property or (B) cause the
Premises, Building or Property to be in violation of any hazardous materials
laws; (2) asbestos in any form which, area- formaldehyde foam insulation,
transformers or other equipment that contains dielectric fluid containing
polychlorinated biphenyl, or radon gas; (3) any chemical, materials or substance
defined as or included in the definition of "hazardous substances,” '‘hazardous
wastes,” "hazardous materials,” "extremely hazardous waste,” “restricted
hazardous waste,” "infectious waste,” or "toxic substances,” or words of similar
import under any applicable local, state or federal law or under the regulations
adopted or publications promulgated pursuant thereto, including, but not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. §§ 9601, et seq.; the Hazardous Materials
Transportation Act, as amended, 42 U.S.C. §§ 6901, et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. §§ 1251, et seq.; (4) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority or may or could pose a hazard to the
health and safety of the occupants of the Premises, Building or Project or the
owners and/or occupants of property adjacent to or surrounding the Property, or
any other person or entity coming upon the Property or adjacent property; and
(5) any other chemical, material or substance that may or could pose a hazard to
the environment. Tenant shall not: (i) use the Premises, Building or Project for
the storage of Hazardous Substances except for such activities that are part of
the course of tenant’s ordinary business (the '‘Permitted Activities”):
provided, such Permitted Activities are conducted in accordance with all
Applicable Requirements and have been approved in advance in writing by
Landlord; (ii) use the Premises, Building or Project as a landfill or dump; or
(iii) install any underground tanks of any type at the Project. Tenant shall, at
its own expense, maintain in effect any and all permits, licenses or other
governmental approvals, if any, required for Tenant’s use of the Premises and
require the same of any subtenants. Tenant shall make and cause any subtenant to
make all disclosures required of Tenant by any laws, and shall comply and cause
subtenant to comply with all orders concerning Tenant’s use of the Premises
issued by any governmental authority having jurisdiction over the Premises and
take all action required by such governmental authorities to bring the Tenant’s
activities on the Premises into compliance with all Applicable Requirements
affecting the Premises. If at any time Tenant shall become aware, or have
reasonable cause to believe, that any Hazardous Substance has been released or
has otherwise come to be located on or beneath the Building or the Project,
Tenant shall give written notice of that condition to Landlord immediately after
Tenant becomes so aware. Tenant shall be responsible for, and shall indemnify,
defend and hold Landlord harmless from and against, all environmental claims,
demands, damages and liabilities, including, without limitation, court costs and
reasonable attorney fees, if any, arising out of, or in connection with, the
generation, storage, disposal or other presence of any Hazardous Substance in,
on or about the Premises, Building or Project during the Term or that Tenant or
its subtenants caused or permitted. The indemnification provided by this
Paragraph 24 shall survive the termination of this Lease Not by way of limiting
Tenant’s foregoing obligations under this Section 24 or otherwise under the
Lease, the Landlord acknowledges that the Tenant may use batteries, including
lithiumion batteries, within its lab as part of its Permitted Activities.

 

25.         Expense of Enforcement. Tenant shall pay Landlord, upon demand
therefor, for all reasonable costs and reasonable attorneys’ fees and reasonable
expenses incurred by Landlord in seeking enforcement against Tenant, any
assignee or sublessee of Tenant, or any guarantor of Tenant’s obligations under
this Lease, of Tenant’s or such party’s obligations under this Lease, including,
without limitation, the collection of Rent and the termination of Tenant’s right
to possession of the Premises. Such payment shall constitute Additional Rent
payable in accordance with Paragraph 4. Notwithstanding the foregoing, if
Landlord commences any action against Tenant, including, without limitation, an
action in unlawful detainer, which action settles at or prior to any trial in
connection therewith. Landlord shall be entitled to recover from Tenant
Landlord’s reasonable attorneys’ fees and disbursements and the same shall be
payable by Tenant to Landlord with the next installment of Rent falling due and
shall constitute Additional Rent hereunder.

 

16

 

 



 

26.         Intentionally Omitted.

 

27.         Transfer of Landlord’s Interest; Limitation of Liability.

 

(a)          Transfer of Landlord’s Interest. The term "Landlord” shall mean
only the owner, at any time of the Building, and in the event of the transfer by
such owner of its interest in the Building, such owner’s grantee or successor
shall upon such transfer, become ''Landlord” under this Lease. If any owner
transfers its interest in the Premises or the Building or any portion thereof,
other than a transfer for security purposes, such owner shall automatically be
relieved of any and all obligations and liabilities on the part of such owner as
"Landlord” accruing after the date of such transfer, including, without
limitation, such owner’s obligation to return the Security Deposit following
assignment or transfer thereof to such owner’s transferee.

 

(b)          Limitation of Landlord’s Liability. If Landlord is ever adjudged by
any court to be liable to Tenant, Tenant specifically agrees to look solely to
Landlord’s interest in the Building for the recovery of any judgment from
Landlord, it being agreed that none of Landlord, its directors, officers,
shareholders, managing agents, employees or agents shall be personally liable
for any such judgment. In no event shall Landlord ever be liable to Tenant,
Tenant’s agents, servants or employees, or to any person or entity claiming by
or through Tenant, for any consequential, indirect, special or similar types of
damages.

 

28.         Right of Landlord to Perform. If Tenant shall fail to pay any sum of
money other than Rent required to be paid by it under this Lease, or shall fail
to perform any other act on its part to be performed under this Lease, Landlord
may, but shall not be so obligated, and without waiving or releasing Tenant from
any obligations of Tenant, after the end of the fifth business day after
notifying Tenant of Tenant’s obligation to perform, make any such payment or
perform any such other act on Tenant’s part to be made or performed; provided,
however, that in the event of emergency, Landlord shall have the right to
perform Tenant’s obligations prior to the expiration of the five business day
period specified above. If Landlord performs Tenant’s obligations pursuant to
this Paragraph 28. Tenant shall pay Landlord as and for an administrative fee
and payable as Additional Rent within 30 days following demand from Landlord, an
amount equal to fifteen percent (15%) of the costs incurred by Landlord in
performing said obligations. If Landlord performs Tenant’s obligations pursuant
to this Paragraph 28, Landlord shall have the right to use the Security Deposit
to pay such expenses, or pay such expenses directly and reimburse itself from
the Security Deposit or to the extent the cost of such performance exceeds the
Security Deposit, Landlord may pay for the cost of such performance from its own
funds, or from a combination of the Security Deposit and its own funds and all
such amounts shall be repaid to Landlord by Tenant, payable with the next
installment of Base Rent falling due.

 

29.         Miscellaneous.

 

(a)          Gender; etc. Words of any gender used in this Lease shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires.

 

(b)          Binding Effect. The terms, provisions and covenants and conditions
contained in this Lease shall apply to, inure to the benefit of, and be binding
upon, the parties hereto and upon their respective heirs, legal representatives,
successors and permitted assigns, execpt as otherwise herein expressly provided.
Tenant agrees to furnish promptly upon demand, a corporate resolution, proof of
due authorization by partners, or other appropriate documentation evidencing the
due authorization of Tenant to enter into this Lease. "Nothing herein contained
shall give any other tenant in the Building any enforceable rights either
against Landlord or Tenant as a result of the covenants and obligations of
either party stated herein.

 

(c)          Captions. The captions inserted in this Lease are for convenience
only and in no way define, limit or otherwise describe the scope or intent of
this Lease, or any provision hereof, or in any way affect the interpretation of
this Lease.

 

(d)          Estoppel. Tenant agrees from time to time within ten (10) days
after request of Landlord, to deliver to landlord, or Landlord’s designee an
estoppel certificate in a form designated by Landlord. It is understood and
agreed that Tenant’s obligation to furnish such estoppel certificates in a
timely fashion is a material inducement for Landlord’s execution of this Lease,
and that, if Tenant fails timely to deliver any estoppel certificate
contemplated by this subparagraph (d), Tenant shall be liable to Landlord for
all losses incurred by Landlord as a result of such failure, including, without
limitation, attorneys’ fees and court costs through all appellate levels.

 



17

 

 

(e)          Amendment. This Lease may not be altered, changed or amended except
by an instrument in writing signed by both parties hereto.

 

(f)          Survival of Obligations. All obligations of Tenant hereunder not
fully performed as of the expiration or earlier termination of the Term shall
survive the expiration or earlier termination of the Term, including without
limitation, all payment obligations with respect to Operating Costs and all
obligations concerning the condition of the Premises. Upon the expiration or
earlier termination of the Term, Tenant shall pay to Landlord the amount as
estimated by Landlord, necessary (i) to repair and restore the Premises as
provided herein; and (ii) to discharge Tenant’s obligation for Operating Costs
or other amounts due Landlord. All such amounts shall be used and held by
Landlord for payment of such obligations of Tenant, with Tenant being liable for
any additional costs upon demand by Landlord, or with any excess to be returned
to Tenant after all such obligations have been determined and satisfied. Any
security deposit held by Landlord shall be credited against the amount payable
by Tenant under this subparagraph.

 

(g)          Joint and Several. If there be more than one Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several.

 

(h)          Brokers. Tenant represents and warrants that it has dealt with no
broker, agent or other person in connection with this transaction or that no
broker, agent or other person brought about this transaction, other than
Tenant’s Broker, if any, listed on the Data Sheet, and Tenant agrees to defend,
indemnify and hold Landlord harmless from and against any claims by any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction.

 

(i)          Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws effective during the Term,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby, and it is also the
intention of the parties to this Lease that in lieu of each clause or provision
of this Lease that is illegal, invalid or unenforceable, there be added as a
part of this Lease a clause or provision as similar in terms to such illegal,
invalid or unenforceable clause or provision as may be possible and be legal,
valid and enforceable.

 

(j)          Offer to Lease. Because the Premises arc on the open market and are
currently being shown, this Lease shall be treated as an offer and shall not be
valid or binding unless and until accepted by Landlord in writing.

 

(k)          Waiver of Jury Trial: Jurisdiction. EACH OF LANDLORD AND TENANT
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THIS LEASE.
At the option of Landlord, this Lease shall be enforced in any United States
District Court for the Western District of Texas or state court of the State of
Texas sitting in Travis County, and Tenant consents to the jurisdiction and
venue of any such court and waives any argument that venue in such forums is not
proper or convenient.

 

(1)         Complete Agreement. This Lease contains all of the agreements and
understandings relating to the leasing of the Premises and the obligations of
Landlord and Tenant in connection with such leasing. Landlord has not made, and
Tenant is not relying upon, any warranties or representations, promises or
statements made by Landlord or any agent of landlord, except as expressly stated
herein. This Lease supersedes any and all prior agreements and understandings
between Landlord and Tenant and alone expresses the agreement of the parties.

 

(m)          Governing Law. This Lease, the rights of the parties hereunder and
the interpretation hereof shall be governed by, and construed in accordance
with, the internal laws of the State of Texas, without giving effect to conflict
of laws principles thereof.

 

(n)          Construction. The parties agree that counsel for both parties have
reviewed this Agreement. Accordingly, neither party shall be deemed to have
drafted this Agreement and it shall not be construed against either party by
virtue of the drafting thereof in the event of a dispute.

 

(o)          Calculation of Charges. Tenant understands and accepts the methods
of calculation for determining charges and amounts assessed against Tenant under
this Lease, and agrees that they comply with Section 93.012 (Assessment of
Charges) of the Texas Property Code, as amended or succeeded from time to time.
Tenant waives, to the fullest extent permitted by applicable law, all rights and
benefits of Tenant under Section 93.012 of the Texas Property Code, as amended
or succeeded from time to time.

  



18

 



 



permitted by applicable law, all rights and benefits of Tenant under Section
93.012 of the Texas Property Code, as amended or succeeded from time to time.

 

(p)          “As-Is", No Representation. Tenant acknowledges that neither
Landlord nor its agents has made, and Tenant waives, any express or implied
representation or warranty regarding the condition of the Premises, title
thereto, the suitability of the Premises for Tenant’s purposes or compliance of
the Premises or Tenant’s proposed use thereof with any applicable laws. Tenant
accepts the Premises in an “AS-IS” condition; provided the foregoing does not
supersede or limit Landlord’s obligation to do the “Work” as and to the extent
provided in Exhibit E. In furtherance the foregoing, Tenant acknowledges and
agrees that Landlord has made, and makes, no representation or warranty
whatsoever regarding any of the furniture and office cubicle partitions and any
other personal property located in or about the Premises as of the Date of
Lease, and as may be located therein as of the Commencement Date (collectively,
the “FF&E”), and, not by way of limiting Tenant’s other obligations under this
Lease, Tenant hereby agrees to hold harmless and indemnify Landlord from and
against any and all claims, damages, costs and expenses (including attorney’s
fees) arising in connection with such FF&E.

 

(q)          Intentionally Omitted.

 

30.         Exhibits. Exhibits A, B, C, D and E attached hereto are hereby
incorporated by reference.

 

31.         Right to Terminate. Tenant shall have a one-time option to terminate
this Lease on May 31, 2017 (the “Termination Date”), subject to the following:

 

(a)          To exercise the option, Tenant shall deliver to Landlord (the
“Termination Notice”) that Tenant desires to terminate the Lease on the
Termination Date. The Termination Notice shall be delivered not later than
November 30, 2016, TIME BEING OF THE ESSENCE.

 

(b)          Concurrently with Tenant’s delivery of a Termination Notice, Tenant
shall pay to Landlord an amount equal to Ninety-Eight Thousand Seven Hundred
Forty-One and 84/l00th Dollars ($98,741.84) (“Termination Notice Payment”). The
Termination Notice Payment shall be paid by wire transfer or by cashier’s check
payable to Landlord’s account or order, as the case may be.

 

(c)          It shall be a condition precedent to Tenant’s right to exercise its
termination option and to the termination of this Lease by Tenant pursuant to
such option that (i) Tenant shall not be in default under any of the terms and
conditions of the Lease both on the date the Termination Notice is delivered to
Landlord and on the Termination Date, and (ii) Tenant pay to Landlord the
Termination Notice Payment in strict accord with the terms of this Section 31;
it being agreed that, in case of such a default outstanding as of either of such
dates or if said payment is not received by Landlord in strict accord with the
terms hereof, Tenant’s option to terminate, Tenant’s Termination Notice and any
termination by Tenant of this Lease otherwise to be effected pursuant to this
Section 31 shall be void ab initio and of no force and effect and the Lease
shall continue in full force and effect pursuant to its terms; provided,
however, in case of such a default outstanding as of either of such dates,
Landlord may, by written notice to Tenant, elect to waive the subject condition
precedent concerning such default, in which case the Tenant’s option to
terminate. Tenant’s Termination Notice and the termination by Tenant of this
Lease pursuant thereto shall not be void and shall be effective in accordance
with the other terms of this Section 31.

 

(f)          If this Lease is duly terminated in accordance with the terms of
this Section 31, Rent shall be paid through the Termination Date and neither
Landlord nor Tenant shall have any rights, estates, liabilities or obligations
accruing under the Lease after the Termination Date, except such rights and
obligations which, by the terms of the Lease, expressly survive the expiration
or termination of the Lease. The right of Tenant to terminate granted herein
shall be personal to Tenant and shall not accrue to any assignee, sublessee or
successor to the interest of Tenant under the Lease.

 

32.         Furniture. It is agreed that the furniture, office cubicle
partitions and any other personal property in the Premises as of the
Commencement Date shall be deemed to be Tenant’s personal property on the
Commencement Date and Landlord shall have no liability or responsibility
therefor whatsoever and said property shall be removed by Tenant, at its sole
cost, from the Premises (and the Project) by the Restoration Date.

 

33.         Solar Panels.

 

(a)          So long as Tenant is in possession of the Premises pursuant to this
Lease, and notwithstanding other provisions of this lease to the contrary,
Tenant may, subject to the terms and conditions set forth herein, install,
repair, maintain and replace Solar Panels providing electric power for
consumption in the Premises only, together with associated wiring from the Solar
Panels to the Premises (collectively "Solar Panels"), which Solar Panels shall
be located on the roof of the Building in an area thereon situated above the
Premises, as more specifically designated by Landlord (the "Solar Panel Area").
The Solar Panels shall be used by Tenant solely for the above-described purpose.

 

19

 

 

(b)          Installation of the Solar Panels shall be at Tenant's sole cost and
expense and shall be completed in a good and workmanlike fashion by Tenant's
contractor (to be approved in advance in writing by Landlord, which approval
shall not be unreasonably withheld). The exact size and configuration of the
Solar Panel Area, as well as the method of installation, specifications and
design of the Solar Panels shall be subject to Landlord's prior written
approval.

 

(c)          Tenant shall be solely responsible for all repair, replacement and
maintenance of the Solar Panels and Tenant waives all claims against Landlord
for any damage or loss to the Solar Panels due to any cause whatsoever.

 

(d)          Tenant shall indemnify and hold Landlord harmless from and against
any and all losses, damages, claims, expenses (including reasonable attorneys'
fees), and liabilities of any sort whatsoever, arising in connection with the
installation, maintenance, replacement, removal or use of the Solar Panels, and
shall repair, at its sole cost, any damage to the Building, including but not
limited to the roof membrane, deck and structure caused by the installation,
maintenance, replacement, removal or use of the Solar Panels.

 

(e)          Upon termination of Tenant's possession of the Premises, or earlier
if Tenant ceases to use the Solar Panels for the purpose set forth above, Tenant
shall, at Tenant's cost, remove the Solar Panels and restore the affected
portions of the Building to a good, safe condition at least as good as that
existing prior to the installation of the Solar Panels, ordinary wear and tear
not caused by the Solar Panels and casualty damage to the Building excepted.

 

(f)          Tenant agrees that it shall not use the Solar Panel Area in any
manner which will interfere with the operation, maintenance, repair or
replacement of the Building and shall cease use of the Solar Panels if they are
causing damage or extra wear and tear to the roof or a dangerous or unsafe
condition to exist. Tenant shall, at its sole cost and expense, maintain the
Solar Panels which may be located thereon from time to time in a clean, safe,
orderly and otherwise first-class condition.

 

(g)          Tenant shall be responsible at its sole cost and expense for
obtaining and maintaining all permits and approvals necessary or associated with
the installation, maintenance, repair, replacement and use of the Solar Panels
and Solar Panel Area and shall comply with all laws, codes and ordinances,
applicable to the Solar Panels, the Solar Panel Area or Tenant's use thereof.

 

(h)          Tenant shall at its cost move or remove, as the case may be, the
Solar Panels from time to time in accordance with Landlord’s direction therefor
in connection with Landlord’s maintenance, repair or replacement of the Building
or any part thereof, including without limitation, the roof.

 

34.         Halon or Alternate Fire Suppression System.

 

(a)          It is acknowledged that Tenant may wish to install a Halon or other
alternative fire suppression system (the “Halon System’’) in the Premises.

 

(b)          Installation of the Halon System shall be at Tenant's sole cost and
expense and shall be completed in a good and workmanlike fashion by Tenant's
contractor (to be approved in advance in writing by Landlord, which approval
shall not be unreasonably withheld). The exact size, location and configuration
of the Halon System, as well as the method of installation, specifications and
design of the Halon System shall be subject to Landlord's prior written
approval.

 

(c)          Tenant shall be solely responsible for all repair, replacement and
maintenance of the Halon System and Tenant waives all claims against Landlord
for any damage or loss to the Halon System or arising in connection with the
Halon System due to any cause whatsoever.

 

(d)          Tenant shall indemnity and hold Landlord harmless from and against
any and all losses, damages, claims, expenses (including reasonable attorneys’
fees), and liabilities of any sort whatsoever, arising in connection with the
installation, maintenance, replacement, removal or use of the Halon System.

 

(e)          Upon termination of Tenant's possession of the Premises, or earlier
if Tenant ceases to use the Halon System for the purpose set forth above, Tenant
shall, at Landlord’s direction and at Tenant's cost, remove the Halon System and
restore the affected portions of the Building to a good, safe condition at least
as good as that existing prior to the installation of the Halon System, ordinary
wear and tear not caused by the Halon System and casualty damage to the Building
excepted. At any time, Landlord may elect by delivery of written notice to
Tenant for the Halon System to remain in the Premises after the Restoration Date
in which case the Halon System shall become Landlord’s property after the
Restoration Date.

 

20

 



 

(f)          Tenant agrees that it shall not use the Halon System Area in any
manner which will interfere with the operation, maintenance, repair or
replacement of the Building. Tenant shall, at its sole cost and expense,
maintain the Halon System which may be located thereon from time to time in a
clean, safe, orderly and otherwise first-class condition.

 

(g)          Tenant shall be responsible at its sole cost and expense for
obtaining and maintaining all permits and approvals necessary or associated with
the installation, maintenance, repair, replacement and use of the Halon System
and Halon System Area and shall comply with all laws, codes and ordinances,
applicable to the Halon System, the Halon System Area or Tenant's use thereof.

 

(h)          The provisions of Paragraph 24 of this Lease regarding Hazardous
Substances, and Tenant’s obligations thereunder, shall apply to this Section 34.

 

35.         Right to Extend Term. Tenant shall have a one-time option to extend
the Term of the Lease upon the terms and conditions of this Section 35 if:

 

(a)          Tenant is not, at the time such option is to be exerciscd as
provided below, in default under this Lease and no Event of Default has
previously occurred at the time such option is to be exercised as provided
below; and

 

(b)          Tenant gives Landlord written notice of the exercise of the
extension option not earlier than October 1, 2017 and not later than November
30, 2017 (the “Extension Notice”), time being of the essence. Tenant's failure
to notify Landlord of its intent to exercise the option to extend the Term
granted herein with said period specified in this subsection (b) for such
extension shall be deemed a waiver of Tenant's right to exercise its option to
extend.

 

If Tenant extends the Lease under this Section 30, the following terms and
conditions shall apply:

 

(x)          the extension term in question shall commence immediately upon the
expiration of the initial Term and continue thereafter for a period of
forty-eight (48) months;

 

(y)          Base Rent for the Premises for the renewal term shall be Market
Rent (as defined in Section 36 of this Lease); and

 

(z)          all of the other terms and conditions contained in this Lease, as
it may have been amended from time to time, shall be as set out in this Lease,
provided, it is understood and agreed that (A) there shall be no rights of
renewal or extension except as provided in this Section 35, and, upon the
exercise of the right of extension granted by this Section 35, this Section 35
shall be of no further force or effect and Tenant shall have no right to further
renew or extend the Term at the expiration of the extension term, and (B) Tenant
shall accept the Premises in its then AS-1S condition.

 

Within fifteen (15) days after request therefor from Landlord, Tenant shall
execute and deliver to Landlord those instruments which Landlord may request to
evidence the extension described in this Section 35. The rights of Tenant under
this Section 35 shall not be severed from this Lease or separately sold,
assigned, or otherwise transferred. Notwithstanding the foregoing, the extension
option contemplated by this Section 35 shall automatically terminate and become
null and void and of no further force and effect upon the earliest to occur of
(i) the expiration or termination of this Lease, (ii) the termination of the
Tenant’s right to possession of the Premises, (iii) the failure of Tenant to
timely or properly exercise the rights granted by this Section 35; and (iv) the
occurrence of an Event of Default by Tenant under this Lease. The right
contemplated by this Section shall not be available to any assignee, sublessee,
or successor to Tenant's interests hereunder

 

36.         Market Rent. For purposes of determining Market Rent for the
extension contemplated by Section 35 above only, "Market Rent” means the amount
of base rent for extensions or renewals of lease, which may or may not include
concessions, improvements and other matters (exclusive of Operating Costs) which
Landlord would receive by then renting similar space in the Austin, Texas market
(including similar square footage). Within forty-five (45) days after Tenant
exercises its right to extend the Term pursuant to Section 35, Landlord shall
give Tenant notice of Market Rent for the extension term for the Premises (the
“Market Rent Notice”). If Tenant does not agree with Landlord’s determination of
Market Rent as set forth in the Market Rent Notice, Tenant shall so notify
Landlord in writing within ten (10) days after Tenant’s receipt of the Market
Rent Notice (“Tenant’s Notice”). Landlord and Tenant shall, for ten (10) days
after Landlord’s receipt of Tenant’s Notice, negotiate in good faith to come to
an agreement as to Market Rent for the extension term. If Landlord and Tenant
arc unable to agree upon Market Rent within said ten (10) day period, then,
within ten (10) days commencing on the day after the expiration of the ten-day
negotiating period, Landlord shall, acting in good faith, choose a person
reasonably acceptable to Tenant, experienced in commercial real estate,
knowledgeable about commercial real estate rents regarding like properties in
the Austin, Texas market and unrelated to any of Landlord, Tenant, or Tenant’s
Broker, if any, and shall refer the matter to such person (the “Expert”), who
shall be deemed to be acting as an expert and not as an arbitrator or appraiser.
The Expert shall make a determination of Market Rent as expeditiously as
possible, but in no event later

 

21

 

 

than thirty (30) days after referral of the matter to him or her, which
determination shall be conclusive and binding on the parties. The parties shall
evenly split the costs of the Expert. Tenant’s failure to give Tenant’s Notice
within the time period provided above shall be deemed an acceptance of
Landlord’s determination of Market Rent, and the Term shall be deemed extended
pursuant to the Extension Notice and the Market Rent Notice.

 

37.         Final Lease Form. Tenant represents and warrants to Landlord that
this lease instrument is in final form prepared by Landlord and submitted to
Tenant for execution and that Tenant has made no changes to the document so
submitted by Landlord. Tenant agrees that Landlord is entitled to, and will,
rely on such representation and warranty of Tenant in accepting and
countersigning this lease instrument. In furtherance hereof, any change made by
Tenant to the document so submitted by Landlord shall be invalid and it is the
intention of the parties hereto that the remainder of this lease instrument
shall not be affected by such invalid change and shall otherwise be and remain
in full force and effect as so submitted by Landlord.

 

[SIGNATURE PAGE FOLLOWS]

 

22

 



 

IN WITNESS WHEREOF, the parties have executed this Lease as of the Date of
Lease.

 

AGELLAN COMMERCIAL REIT U.S. L.P.     IDEAL POWER INC.             By: Agellan
Commercial REIT U.S. GP, Inc.   By: /s/ TimothyBurns   Its General Partner  
Name: TimothyBurns       Title:   By: /s/ Terra Attard         Name: Terra
Attard       Title: VICE PRESIDENT    

 

23

 

 

EXHIBIT A

 

THE PREMISES

 

[tpg27.jpg] 

 



24

 

 

EXHIBIT B

 

RULES AND REGULATIONS FOR THE BUILDING

 

1.                The sidewalks, passages and stairways, if any, shall not be
obstructed by Tenant or used for any purpose other than for ingress to and
egress from the Premises. The passages, entrances, stairways, if any, balconies,
if any, and roof are not for the use of the general public, and Landlord shall
in all cases retain the right to control and prevent access thereto of all
persons whose presence in the judgment of Landlord shall be prejudicial to the
safety, character, reputation and interests to the Building and the Project and
their tenants; provided that nothing herein contained shall be construed to
prevent such access to person with whom Tenant normally deals in the ordinary
course of its business unless such persons are engaged in illegal activities.
Tenant and its employees shall not go upon the roof of the Building without the
written consent of the Landlord.

 

2.                The sashes, sash doors, windows, glass lights and any lights
or skylights that refleet or admit light into halls, from

the building exterior or other places into the building shall not be covered or
obstructed. Any curtains, blinds, shades, or screens attached or hung to any of
the prior mentioned areas must have prior approval of Landlord. Landlord will
provide standard window coverings on exterior windows and other glass if
appropriate and Landlord reserves the right to regulate position of such
coverings.

 

3.                In case of invasion, riot, public excitement or other
commotion, Landlord reserves the right to prevent access to the Building or the
Project during the continuance of same. Landlord shall in no case be liable for
damages for the admission or exclusion of any person to or from the Building or
the Project. Landlord has the right to evaluate the Building or the Project in
the event of an emergency or catastrophe.

 

4.                Two door keys for doors to Premises shall be furnished at the
commencement of the Lease by Landlord. All duplicate keys shall be purchased
only from the Landlord. One security card per each of Tenant’s employees so
authorized by Tenant will be issued for all approved personnel to permit
after-hour access, and Landlord reserves the right to assess a fee to Tenant for
the replacement of lost keys or cards. Tenant shall not alter any lock, or
install new or additional locks or bolts, on any door without the prior written
approval of Landlord. In the event such alteration or installation is approved
by Landlord, Tenant shall supply Landlord with a key for any such lock or bolt.
Tenant, upon the termination of the tenancy, shall deliver to Landlord all the
keys, locks, bolts, cabinets, safes or vaults, or the means of opening any
lockable device and security cards of offices, rooms and toilet rooms which
shall have been furnished Tenant or which Tenant shall have had made, and in the
event of loss of any keys or security cards so furnished shall pay the Landlord
therefor.

 

5.                All deliveries, including intra-company deliveries, must be
made via service entrances. Tenant agrees to adhere to

floor loading maximum levels as stated by Landlord. All damage done to the
Building or the Project by the delivery or removal of such items, or by reason
of their presence in the Building or the Project, shall be paid to Landlord upon
demand by Tenant and shall constitute Additional Rent under the Lease.

 

6.                Parking area and parking policies will be established by
Landlord, and Tenant agrees to adhere to said policies.

UPON A COMPLAINT BY TENANT AND OTHER TENANTS OF THE BUILDING OR THE PROJECT AND
AT ANY OTHER TIME, Landlord reserves the right to implement and institute new
parking policies as they are determined to benefit overall Building and Project
operations. Tenant agrees to leave no cars, vans or other vehicles overnight or
over any weekend in any parking area. Tenant further agrees that its employees
will not park in the visitor parking areas at any time.

 

7.                If Tenant desires signal, communication, alarm or other
utility or service connection installed or changed, the same shall be made at
the expense of Tenant, with approval and under direction of Landlord, it being
understood and agreed that (a) no audible alarm shall be installed unless
specifically approved in writing by Landlord prior to installation; and (b) only
Tenant shall be obligated to respond to such signal, communication, alarm or
other utility or service connection, and none of Landlord, Landlord’s Managing
Agent or other employee, agent or contractor of Landlord shall, under any
circumstances have any obligation to Tenant or others to respond to such alarm
or be liable to Tenant or any party claiming by or through Tenant for any
failure to do so. Any installations, and the boring or cutting for wires, shall
be made at the sole cost and expense of Tenant and under control and direction
of Landlord. Landlord retains in all eases the right to require (x) the
installation and use of such electrical-protecting devices that prevents the
transmission of excessive current or electricity into or transmission of
excessive current or electricity into or through the Building or the Project (y)
the changing of wires and of their installation and arrangement underground or
otherwise as Landlord may direct and (z) compliance on the part of all using or
seeking access to such wires with such rules as Landlord may establish relating
thereto. All such wires used by Tenant must be clearly tagged at the
distribution boards and junction box and elsewhere in the Building, with (h) the
number of the Premises to which said wires lead, (i) the purpose for which said
wires are used and (j) the name of the company operating same.

 

25

 





 

Tenant agrees to instruct all approved communication, and computer and other
cabling installers to attach cable in wire hangers from the deck or in any
designated building floor or ceiling system cable location. Tenant will not
allow installers to lay any cabling on top of the suspended layer ceiling
system.

 

1.          Tenant assumes full responsibility for protecting its space from
theft, robbery, and pilferage, which includes keeping doors locked and other
means of entry to the space closed and secured. Landlord shall be in no way
responsible to Tenant, its agents, employees, licensees, contractors or invitees
for any loss of property from the Premises or public areas or for any damages to
any property thereon from any cause whatsoever.

 

2.          Tenant shall not install or operate machinery or any meehanical
devices of a nature not directly related to Tenant’s ordinary use of the
Premises without the prior written permission of the Landlord. Tenant shall not
place in or move about the Premises any safe or other heavy article which, in
Landlord’s reasonable opinion may damage the Premises (including the slab) or
overload the floor of the Premises, shall not mark on or drive nails, screw or
drill into the partitions, woodwork or plaster (except as may be incidental to
the hanging of wall decorations) and shall not in any way deface the Premises or
any part thereof.

 

3.          No person or contractor not employed by Landlord shall be used to
perform window washing, decorating, repair or other work in the Premises without
the express prior written consent of Landlord.

 

4.          The directories of the Building shall be used exclusively for the
display of the name and location only of the tenants of the Building, including
Tenant, and will be provided at the expense of Landlord. Any additional names
requested by Tenant to be displayed in the directories must be approved by
Landlord and, if approved, will be provided at the sole expense of Tenant.

 

5.          Tenant shall not and shall ensure that its agents, servants,
employees, licensees, contractors or invitees shall not:

 

(a)          enter into or upon the roof of the Building or any storage,
electrical or telephone closet, or heating, ventilation, air-conditioning,
mechanical or elevator machinery housing areas;

 

(b)          use any additional method of heating or air conditioning the
Premises, including, without limitation, space heaters of any kind or nature;

 

(c)          sweep or throw any dirt or other substance into any passageway,
sidewalk or parking area;

 

(d)          bring in or keep in or about the Premises any firearms, vehicles,
motorcycles or animals of any kind;

 

(e)          deposit any trash, refuse or other substance of any kind within or
out of the Building or the Project, except in the refuse containers provided
therefor;

 

(f)          permit the operation any device that may produce an odor, cause
music, vibrations of air waves to be heard or felt outside the Premises, or
which may emit electrical waves that shall impair radio, television or any other
form of communication system; or

 

(g)          permit the carrying of a lighted cigar, cigarette, pipe or any
other lighted smoking equipment or permit smoking of cigarettes, cigars or pipes
(i) in the common areas of the Building or the Project, including, without
limitation, restrooms; or (ii) within ten (10) yards of any door leading into
the Building or any building comprising a part of the Project.

 

14.         Tenant will not install any radio or television antennas or receptor
dish or any device on the roof or grounds without the prior written approval of
Landlord. Tenant understands that rentals are charged for roof space in the
event any roof installation is approved in writing by Landlord. Landlord
reserves the right to require removal of any approved installed device in the
event it is necessary to do so in Landlord’s opinion.

 

15.         No sign, light, name placard, poster advertisement or notice visible
from the exterior of any demised premises, shall be placed, inscribed, painted
or affixed by Tenant on any part of the Building or the Project without the
prior written approval of Landlord. All signs or letterings on doors, or
otherwise, approved by Landlord shall be inscribed, painted or affixed at the
sole cost and expense of Tenant, by a person approved by Landlord.

 

16.         The toilet-rooms, toilet, urinals, wash bowls and water apparatus
shall not be used for any purpose other than those for which they were
constructed or installed, and no sweeping, rubbish, chemicals or other
unsuitable substances shall be thrown or placed therein. Tenant shall bear the
expense of repairing and cleaning up any breakage, stoppage or damage resulting
from violation(s) of this rule by Tenant or its agents, servants, employees,
invitees, licensees or visitors.

 

 

17.         Tenant must have Landlord’s prior written consent before using the
name of the Building or the Project and/or pictures of the Building or the
Project in advertising or other publicity.

 

18.         Tenant shall not make any room-to-room canvass to solicit business
from other tenants in the Building or the Project, and shall not exhibit, sell
or offer to sell, use, rent or exchange in or from the Premises unless
ordinarily embraced within Tenant’s use of the Premises specified herein.

 

19.         Tenant shall not do any cooking in the Premises, except that Tenant
may install a microwave oven and coffee makers for the use of its employees in
the Premises. Under no circumstances shall Tenant install or use any hot plates.

 

20.         No portion of Tenant’s area or any other part of the Building or the
Project shall at any time be used or occupied as sleeping or lodging quarters.

 

21.         Landlord has the right to enact trash removal and trash recycling
rules and regulations as necessary to control trash removal costs or as required
by the laws of the State of Texas and/or the United States of America. Tenant
agrees to adhere to such trash removal regulations and to any and all
modifications thereof issued by Landlord from time to time.

 

22.         Tenant will refer all contractors, contractors' representatives and
installation technicians rendering any service to Tenant to Landlord for
Landlord’s supervision, approval and control before performance of any
contractual service. This provision shall apply to any work performed in the
Building including installations of telephones, telegraph equipment, electrical
devices and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows, ceilings, equipment or any other physical portion of
the Building.

 

23.         Tenant shall not permit picketing or other union activity involving
its employees in the Building except in those locations and subject to time and
other limitations as to which Landlord may give prior written consent.

 

24.         Tenant shall not conduct, or permit to be conducted on or from the
Premises, any auction of Tenant’s personal property, any liquidation sale, any
going-out-of-business sale or other similar activity.

 

25.         Landlord reserves the right to rescind, make reasonable amendments,
modifications and additions to the rules and regulations heretofore set forth,
and to make additional reasonable rules and regulations, as in Landlord’s sole
judgment may, from time-to-time, be needed for the safety, care, cleanliness and
preservation of good order of the Building and the Project. Landlord shall not
be responsible for any violation of the foregoing rules and regulations by other
tenants of the Building or the Project and shall have no obligation to enforce
the same against other tenants.

 

B-3

 

 

EXHIBIT C

 

COMMENCEMENT CONFIRMATION

 

[Date]

 

Tenant Name: Ideal Power Inc.     Address: 4120 Freidrich Lane, Suite 100  
Austin, Texas, 78744

 

The undersigned hereby confirms to Agellan Commercial REIT U.S. L.P.
("Landlord’') that the following are the respective dates required to be
specified with regard to the Data Sheet of that certain Lease dated 2014,
between the undersigned, as tenant, and Landlord, as landlord, for the Premises
described therein, and the undersigned hereby accepts the Premises.

 

Commencement Date:           Expiration Date:    

 

IDEAL POWER INC.         By:       Name:       Title:    

 

Accepted and agreed to this ____ day of ____________, ______.  

 



AGELLAN COMMERCIAL REIT U.S. L.P.     By: Agellan Commercial REIT U.S. GP, Inc.
    Its General Partner             By:       Name:       Title:    



 

C-1

 

 

EXHIBIT D

 

MOVE OUT STANDARDS

 

Not later than the Restoration Date (as defined in the Lease), Tenant shall
deliver the Premises to Landlord in the same condition as they were upon
delivery of possession thereto under this Lease, reasonable wear and tear
excepted, and shall deliver all keys to Landlord. Before delivery of the
Premises to Landlord, Tenant shall remove all of its personal property and all
alterations, additions, installations, improvements, partitions, Cabling and
trade fixtures, all as and to the extent provided in Section 7 of this Lease. If
Tenant fails to remove its personal property and fixtures upon the expiration of
this Lease, the same shall be decmed abandoned and shall become the property of
the Landlord.

 

The Tenant shall, on the Restoration Date, place the Premises in a condition
that shall include, but is not limited to, the following:

 

1. Lights: Office and warehouse lights will be fully operational with all bulbs
functioning.       2. Dock Levelers & Roll Up Doors: In good working condition.
      3. Dock Seals: Free of tears and broken backboards repaired.       4.
Warehouse Floor: Swept with no racking bolts and other protrusions left in
floor. Cracks should be repaired with an epoxy or polymer.       5.
Tenant-Installed Equipment & Wiring: Removed and space returned to original
condition when originally leased. (Remove air lines, junction boxes, conduit,
etc.).       6. Walls: Sheetrock (drywall) damage should be patched and
fire-taped so that there are no holes in either office or warehouse.       7.
Roof: Any tenant-installed equipment must be removed and roof penetrations
properly repaired by a licensed roofing contractor selected or approved by
Landlord. Active leaks must be fixed and latest Landlord maintenance and repairs
recommendation must have been followed.       8. Signs: All exterior signs must
be removed and holes patched and paint touched up as necessary. All window signs
should likewise be removed.       9. Heating & Air Conditioning System: A
written report from a licensed HVAC contractor within the last three months
stating that all evaporative coolers within the Premises are operational and
safe and in good and safe operating condition.       10. Overall Cleanliness:
Clean windows, sanitize bathroom(s), vacuum carpet, and remove any and all
debris from office and warehouse. Remove all pallets and debris from exterior
premises.       11. Upon Completion: Contact Landlord’s property manager to
coordinate date of turning off power, turning in keys, and obtaining final
Landlord inspection of Premises.

 

D-1

 

 

EXHIBIT E

 

WORK LETTER ADDENDUM

| Landlord Performs Work - Allowance]

 

1.          This Work Letter Addendum is attached to and a part of the Lease
dated___________________________, 2014, (the "Lease") between Agellan Commercial
REIT U.S. L.P. ("Landlord”) and Ideal Power lnc. ("Tenant’'), Tenant desires
that Landlord perform certain leasehold improvement work in the Premises (as
defined in the Lease)in accordance with the terms and conditions of this Work
Letter Addendum.

 

2.          Tenant's Initial Plans: the Work. Tenant desires Landlord to perform
certain leasehold improvement work in the Premises in substantial accordance
with the plan (the "Initial Plan”) attached hereto as Schedule 1. Sueh work, as
shown in the Initial Plan and as more fully detailed in the Working Drawings (as
defined and described in Paragraph 3 below), shall be hereinafter referred to as
the “Work.” Within five (5) days following receipt of Landlord’s request
thereof. Tenant shall furnish to Landlord such additional plans, drawings,
specifications and finish details as Landlord may reasonably request to enable
Landlord’s architects and engineers to prepare mechanical, electrical and
plumbing plans and to prepare the Working Drawings, including a final telephone
layout and special electrical connection requirements, if any. All plans,
drawings, specifications and other details describing the Work which have been
or are hereafter furnished by or on behalf of Tenant shall be subject to
Landlord’s approval, which Landlord agrees shall not be unreasonably withheld,
provided they are consistent with the Initial Plan. Neither the approval by
Landlord of the Work or the Initial Plan or any other plans, drawings,
specifications or other items associated with the Work nor Landlord’s
performance, supervision or monitoring of the Work shall constitute any warranty
by Landlord to Tenant of the adequacy of the design for Tenant’s intended use of
the Premises.

 

3.          Working Drawings. If necessary for the performance of the Work and
not included as part of the Initial Plan, Landlord shall prepare or cause to be
prepared final working drawings and specifications for the Work (the '‘Working
Drawings”) based on and consistent with the Initial Plan and the other plans,
drawings, specifications, finished details and other information furnished by
Tenant to Landlord and approved by Landlord pursuant to Paragraph 2 above. So
long as the Working Drawings are consistent with the Initial Plan, Tenant shall
approve the Working Drawings within three (3) days after receipt of same from
Landlord by initialing and returning to Landlord each sheet of the Working
Drawings or by executing Landlord’s approval form then in use, whichever method
of approval Landlord may designate. It is understood and agreed that Landlord
shall have no obligation to proceed with the Work until Tenant has executed and
delivered to Landlord that approved confirmation form.

 

4.          Performance of the Work: Allowance. Landlord shall cause the
performance of the Work using building standard materials, quantities and
procedures then in use by Landlord (“Building Standards”). Landlord shall pay
for a portion of the “Cost of the Work” (as defined below) in an amount not to
exceed $177,384.00 (the “Allowance”), and Tenant shall pay for the entire Cost
of the Work in excess of the Allowance. Tenant shall not be entitled to any
credit, abatement or payment from Landlord in the event that the amount of the
Allowance specified above exceeds the Cost of the Work. For purposes of this
Agreement, the term "Cost of the Work” shall mean and include any and all costs
and expenses of the Work, including, without limitation, the cost of any and all
permits, plans, all architectural and engineering fees and costs, a construction
management fee equal to four percent (4%) of the other costs comprising the Cost
of Work, and all labor (including overtime) and materials constituting the Work.

 

5.          Payment. Prior to commencing the Work, Landlord shall submit to
Tenant a written statement of the total Cost of the Work (which shall include
the amount of any overtime projected as necessary) as then known by Landlord,
and such statement shall indicate the amount, if any, by which the total Cost of
the Work exceeds the Allowance (the “Excess Costs”). Tenant agrees, within five
(5) business days after submission to it of such statement, to execute and
deliver to Landlord, in the form then in use by Landlord, an authorization to
proceed with the Work, and Tenant shall also then pay to Landlord an amount
equal to the Excess Costs. Landlord shall have no obligation to commence the
Work until Tenant has fully complied with the preceding provisions of this
Paragraph 5. In the event, and each time, that any change order by Tenant,
unknown field condition, delay caused by acts beyond Landlord’s control or other
event or circumstance causes the Cost of the Work to be increased after the time
that Landlord delivers to Tenant the aforesaid initial statement of the Cost of
the Work, Landlord may deliver to Tenant a revised statement of the total Cost
of the Work, indicating the revised calculation of the Excess Costs, if any.
Within five (5) business days after submission to Tenant of any such revised
statement, Tenant shall pay to Landlord an amount equal to the Excess Costs, as
shown in such revised statement, less the amounts previously paid by Tenant to
Landlord on account of the Excess Costs, and Landlord shall not be required to
proceed further with the Work until Tenant has paid such amount. Delays in the
performance of the Work resulting from the failure of Tenant to comply with the
provisions of this Paragraph 5 shall be deemed to be delays caused by Tenant.

 

E-1

 

 

6.             Substantial Completion. Landlord shall cause the Work to be
“substantially completed” on or before the scheduled date of commencement of the
Term subject to Force Manure Delays and also subject to “Tenant Delays” (as
defined and described in Paragraph 7 of this Work Letter). The Work shall be
deemed to be “substantially completed” for all purposes under this Work Letter
and the Lease if and when Landlord or Landlord’s contractor issues a written
certificate to Tenant certifying that the Work has been substantially completed
(i.e., completed except for “punch list” items listed in such certificate) in
substantial compliance with the requirements of this Exhibit E. or when Tenant
first takes occupancy of the Premises, whichever first occurs. If the Work is
not deemed to be substantially completed on or before the scheduled date of the
commencement of the Term, (a) Landlord agrees to use reasonable efforts to
complete the Work as soon as practicable thereafter, (b) the Lease shall remain
in full force and effect, (c) Landlord shall not be deemed to be in breach or
default of the Lease or this Exhibit E as a result thereof and Landlord shall
have no liability to Tenant as a result of any delay in occupancy (whether for
damages, abatement of Rent or otherwise), and (d) except in the event of Tenant
Delays and notwithstanding anything contained in the Lease to the contrary, the
Commencement Date of the Term shall be extended to the date on which the Work is
deemed to be substantially completed and the Expiration Date of the Term shall
be extended by the number of days by which the Commencement Date was extended
together with the number of days required to make the Term expire on the next
occurring last day of the month. At the request of either Landlord or Tenant in
the event of Suez extensions in the commencement and expiration dates of the
Term, Tenant and Landlord shall execute and deliver an amendment to the Lease
reflecting such extensions. Landlord agrees to use reasonable diligence to
complete all punch list work listed in the aforesaid certificate promptly after
substantial completion. Notwithstanding any term or provision of the Lease to
the Guaranty, in the event the Work is substantially completed prior to the
Commencement Date set forth on the Data Sheet of this Lease, the Commencement
Date of this Lease shall be the date Landlord tenders possession of the Premises
to Tenant with the Work substantially completed.

 

7.             Tenant Delays. There shall be no extension of the scheduled
commencement or expiration date of the Term (as otherwise may be permissibly
extended under Paragraph 6 above) if the Work has not been substantially
completed on said scheduled commencement date by reason of any delay
attributable to Tenant (“Tenant Delays”), including without limitation:

 

(a)          the failure of Tenant to furnish all or any plans, drawings,
specifications, finish details or the other information required under Paragraph
2 above on or before the date stated in Paragraph 2 above;

 

(b)          the failure of Tenant to comply with the requirements of Paragraphs
3 or 5 above;

 

(c)          Tenant's requirements for special work or materials, finishes, or
installations other than the Building Standards or Tenant’s requirements for
special construction staging or phasing;

 

(d)          the performance of any Additional Work (as defined in Paragraph 8
below) requested by Tenant or the performance of any work in the Premises by any
person, firm or corporation employed by or on behalf of Tenant, or any failure
to complete or delay in completion of such work; or

 

(e)          any other act or omission of Tenant or Tenant’s agents, employees
or contractors.

 

8.             Additional Work. Upon Tenant's request and submission by Tenant
(at Tenant’s sole cost and expense) of the necessary information and/or plans
and specifications for work other than the Work described in the Plans
("Additional Work”) and the approval by Landlord of such Additional Work (which
approval may be granted, withheld and/or conditioned by Landlord, in Landlord’s
sole discretion), Landlord shall perform Suez Additional Wrork, at Tenant’s sole
cost and expense, subject, however, to the following provisions of this
Paragraph 8. Prior to commencing any Additional Work requested by Tenant,
Landlord shall submit to Tenant a written statement of the cost of such
Additional Work, and, concurrently with such statement of EOT, Landlord shall
also submit to Tenant a proposed tenant extra order (the “TEO”) for the
Additional Work in the standard form then in use by Landlord. Tenant shall
execute and deliver to Landlord such TEO and shall pay to Landlord the entire
cost of the Additional Work within five (5) business days after Landlord’s
submission of such statement and TEO to Tenant. If Tenant fails to execute or
deliver such TEO or pay the entire cost of such Additional Work within such
5-business day period, then Landlord shall not be obligated to do any of the
Additional Work and may proceed to do only the Work, as specified in the Plans.

 

9.            Tenant Access. Landlord hereby grants to Tenant a license to have
access to the Premises at any time after the date which is sixty (60) days prior
to the scheduled Commencement Date set forth on the Data Sheet to allow Tenant
to install its furnishings, fixtures and equipment in the Premises to make the
Premises ready for Tenant’s use and occupancy (the “Tenant’s Pre- Occupaney
Work”). It shall be a condition to the grant by Landlord and continued
effectiveness of such license that:

 

(a)          Tenant shall give to Landlord a written request to have such access
to the Premises not less than two (2) business days prior to the date on which
such access will commence, which written request shall contain or shall be
accompanied by each of the following items, all in form and substance reasonably
acceptable to Landlord: (i) copies of all plans and specifications pertaining to
Tenant’s Pre-Occupancy Work; (ii) copies of all licenses and permits required in
connection with the performance of Tenant’s Pre-Occupancy Work; (iii)
certificates of insurance (in amounts satisfactory to Landlord and with the
parties identified in, or required by, the Lease named as additional insureds)
and instruments of indemnification against all claims, costs, expenses, damages
and liabilities which may arise in connection with Tenant’s Pre- Occupancy Work;
and (vii) assurances of the ability of Tenant to pay for all of Tenant’s
Pre-Occupancy Work and/or a letter of credit or other security deemed
appropriate by Landlord securing Tenant's lien-free completion of Tenant’s Pre-
Occupancy Work.

 

E-2

 

 

(b)          Such pre-Term access by Tenant and its representatives shall be
subject to scheduling by Landlord.

 

(c)          Tenant’s employees, agents, contractors, workers, mechanics,
suppliers and invitees shall work in harmony and not interfere with Landlord or
Landlord’s agents in performing the Work and any Additional Work in the
Premises, Landlord’s work in other premises and in common areas of the Building,
or the general operation of the Building. If at any time any such person
representing Tenant shall cause or threaten to cause such disharmony or
interference, including labor disharmony, including, without limitation, a
strike or other labor dispute, and Tenant fails to immediately institute and
maintain such corrective actions as directed by Landlord, then Landlord may
withdraw such license upon twenty-four (24) hours’ prior written notice to
Tenant.

 

(d)          Any such entry into and occupancy of the Premises by Tenant or any
person or entity working for or on behalf of Tenant pursuant to this Section 9
shall be deemed to be subject to all of the terms, covenants, conditions and
provisions of the Lease, (specifically including the provisions regarding
Tenant’s improvements and alterations to the Premises), and excluding only the
covenant to pay Base Rent, Operating Costs and utilities prior to the
Commencement Date. Landlord shall not be liable for any injury, loss or damage
which may occur to any of Tenant’s Pre-Occupancy Work made in or about the
Premises or to property placed therein prior to the commencement of the Term,
the same being at Tenant's sole risk and liability. Tenant shall be liable to
Landlord for any damage to the Premises or to any portion of the Work or
Additional Work to the extent caused by Tenant or any of Tenant’s employees,
agents, contractors, workmen or suppliers.

 

10.         Lease Provisions. The terms and provisions of the Lease are hereby
supplemented. In the event of any conflict between the provisions of the Lease
and the provisions of this Work Letter, the provisions of this Work Letter shall
control. All amounts payable by Tenant to Landlord under this Work Letter shall
be deemed to be additional rent under the Lease.

 

E-3

 

 

[tpg36.jpg]

 

 

